Exhibit 10.1


EXECUTION VERSION





ASSET PURCHASE AGREEMENT
by and between
AMAG PHARMACEUTICALS, INC.
and
MILLICENT PHARMA LIMITED


May 21, 2020
This Asset Purchase Agreement (the “Agreement”) contains representations,
warranties and covenants that were made only for purposes of the Agreement and
as of specific dates; were solely for the benefit of the parties to the
Agreement; may be subject to limitations agreed upon by the parties, including
being qualified by confidential disclosures made for the purposes of allocating
contractual risk between the parties to the Agreement instead of establishing
these matters as facts; and may be subject to standards of materiality
applicable to the contracting parties that differ from those applicable to
investors. Stockholders of AMAG Pharmaceuticals, Inc. (“AMAG”) and other
investors and stakeholders are not third-party beneficiaries under the Agreement
and should not rely on the representations, warranties and covenants or any
description thereof as characterizations of the actual state of facts or
condition of AMAG or any of its subsidiaries or affiliates. Moreover,
information concerning the subject matter of the representations, warranties and
covenants may change after the date of the Agreement, which subsequent
information may or may not be fully reflected in AMAG’s public disclosures.












--------------------------------------------------------------------------------




TABLE OF CONTENTSPageArticle I SALE AND PURCHASE OF ASSETS, ASSUMPTION OF
LIABILITIES51.01Transferred Assets51.02Excluded Assets51.03Assumed
Liabilities51.04Excluded Liabilities51.05Business Transfer Documents5Article II
CLOSING62.01Closing62.02Seller Closing Deliverables62.03Purchaser Closing
Deliverables6Article III PURCHASE PRICE73.01Upfront Consideration73.02Contingent
Consideration.73.03Purchase Price Adjustment83.04Final Purchase Price Adjustment
Amount Calculation83.05Post‑Closing Adjustment
Payment103.06Withholding103.07Transfer Taxes and Other Costs113.08Tax Treatment;
Allocation of the Consideration12Article IV [RESERVED]12Article V
REPRESENTATIONS AND WARRANTIES OF THE SELLER125.01Organization and
Organizational Power125.02Authorization; Valid and Binding Agreement135.03No
Contravention135.04Financial Statements145.05Absence of Changes145.06Title to
Transferred Assets145.07Tax Matters145.08Transferred Contracts155.09Intellectual
Property175.10Litigation175.11Compliance with Laws; Licenses and
Permits185.12Affiliated Transactions205.13Brokerage205.14Product
Warranty.205.15Product Distribution Practices.205.16Regulatory
Matters.215.17Sufficiency of Assets.215.18Solvency215.19Insurance21

1

--------------------------------------------------------------------------------




5.20No Other Representations and Warranties21Article VI REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER226.01Organization and Organizational
Power226.02Authorization; Valid and Binding Agreement226.03No
Contravention236.04Brokerage236.05Solvency23Article VII COVENANTS247.01Access to
Books and Records247.02Further Assurances247.03Transfer of Marketing
Authorizations; National Drug Codes247.04Shared Contracts257.05Payments from
Third Parties257.06Return of Excluded Assets and Transferred Assets257.07Mutual
Non-Solicitation.267.08Noncompete.267.09Insurance277.10Recalled
Products.27Article VIII INDEMNIFICATION298.01Indemnification by
Seller.298.02Indemnification by Purchaser.298.03Third Party
Claims.298.04Survival.318.05Limitations of Liability.318.06Purchaser Right to
Set-Off.338.07Exclusive Remedy.338.08Tax Treatment.338.09Materiality
Qualifiers.33Article IX [RESERVED]34Article X ADDITIONAL
COVENANTS3410.01Provision Respecting Legal Representation3410.02Tax
Matters35Article XI DEFINITIONS3611.01Definitions3611.02Rules of Construction
and Other Definitional Provisions4611.03References4711.04Index of Defined
Terms47Article XII MISCELLANEOUS4812.01Representations, Warranties, Covenants
and Agreements4812.02Press Releases and
Communications4912.03Expenses5012.04Notices50

2

--------------------------------------------------------------------------------




12.05Successors and
Assigns5112.06Severability5112.07Construction5112.08Amendment and
Waiver5212.09Entire Agreement5212.10Third‑Party Beneficiaries5212.11Purchaser
Deliveries5212.12Delivery by Electronic Transmission5212.13Counterparts;
Effectiveness5312.14Governing Law5312.15Jurisdiction5312.16Waiver of Trial by
Jury5312.17Non-Recourse5412.18Specific Performance5412.19Time is of the
Essence54





INDEX OF EXHIBITS
Exhibit A – Calculation Methodology
Exhibit B – Rules of Engagement for Valuation Firm
Exhibit C-1 – Seller Transfer Letter
Exhibit C-2 – Purchaser Transfer Letter


INDEX OF ANNEXES
Annex A – Product
Annex B – Transferred Contracts
Annex C – Transferred IP – Domain Names
Annex D – Transferred IP – Patents
Annex E – Transferred IP – Trademarks
Annex F – Licensed IP
Annex G - Transferred Equipment
Annex H – Saleable Inventory


INDEX OF SCHEDULES


Schedule 1.01 – Transferred Assets
Schedule 1.02 – Excluded Assets
Schedule 1.03 – Assumed Liabilities
Schedule 1.04 – Excluded Liabilities


3

--------------------------------------------------------------------------------



Schedule 5.02(d) – Authorization; Valid Binding Agreement
Schedule 5.03 – No Contravention
Schedule 5.04 – Financial Statements
Schedule 5.05 – Absence of Changes
Schedule 5.08 – Transferred Contracts
Schedule 5.09 – Intellectual Property
Schedule 5.10 – Litigation
Schedule 5.11 – Compliance with Laws; License and Permits
Schedule 5.12 – Affiliated Transactions
Schedule 5.13 – Brokerage
Schedule 5.17 – Sufficiency of Assets
Schedule 7.03 – Marketing Authorizations
Schedule 7.08 – Noncompete

















ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of May 21, 2020, is
made by and between Millicent Pharma Limited, a company organized under the laws
of Ireland (the “Purchaser”), and AMAG Pharmaceuticals, Inc., a Delaware
corporation (the “Seller”). Capitalized terms used and not otherwise defined
herein have the meanings set forth in Article XI. In this Agreement, the Seller
and the Purchaser are individually referred to as a “Party” and collectively as
the “Parties.”
WHEREAS, the Seller owns, licenses or otherwise holds certain rights to
manufacture, package, promote, market, sell, distribute and/or otherwise
commercialize the Products in the Territory and other assets related to the
Business; and
WHEREAS, the Seller desires to sell, transfer, assign, convey and deliver the
Transferred Assets, and the Purchaser desires to purchase the Transferred Assets
and assume or cause certain of its Affiliates to assume certain liabilities
related to the Business, in each case, upon the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
4

--------------------------------------------------------------------------------



Article I.


SALE AND PURCHASE OF ASSETS, ASSUMPTION OF LIABILITIES
1.01 Transferred Assets. Upon the terms and subject to the conditions set forth
in this Agreement, the Seller agrees to sell, transfer, assign, convey and
deliver to the Purchaser at the Closing (other than the Co-Pay Contracts, which
shall be transferred following the Closing on a date mutually agreed by the
Parties), and the Purchaser agrees to purchase, acquire and accept delivery from
the Seller all of the Seller’s rights, title and interests in, to and under the
Transferred Assets (other than the Co-Pay Contracts, which shall be transferred
following the Closing on a date mutually agreed by the Parties), in each case
free and clear of all Liens other than Permitted Liens.
1.02 Excluded Assets. Nothing in this Agreement shall operate to transfer from
the Seller, create any obligation on the Seller to transfer or cause to have
transferred any rights, title or interests in or to any of the Excluded Assets,
or create any Liability on the part of the Purchaser with respect thereto.
1.03 Assumed Liabilities. Effective at the Closing and from and after the
Closing Date, the Purchaser shall assume or cause its applicable Affiliates to
assume the Assumed Liabilities and shall agree to satisfy and discharge when due
the liabilities and obligations of Seller and its Affiliates in respect of the
Assumed Liabilities. After the Closing, the Purchaser shall be liable to pay,
perform and discharge when due all Assumed Liabilities. For the avoidance of
doubt, in the event that any Assumed Liability has been paid by the Seller, the
Purchaser shall, subject to receipt of satisfactory evidence of the Seller’s
payment thereof, promptly reimburse the Seller for such amounts.
1.04 Excluded Liabilities. Notwithstanding anything to the contrary set forth
herein, the Seller shall retain and be responsible for all Excluded Liabilities,
and, as the case may be, their payment, performance and discharge when due. For
the avoidance of doubt, in the event that any Excluded Liability has been paid
by the Purchaser, the Seller shall, subject to receipt of satisfactory evidence
of the Purchaser’s payment thereof, promptly reimburse the Purchaser for such
amounts.
1.05 Business Transfer Documents. To the extent required under applicable Law or
as reasonably deemed necessary by either of the Parties, to effect the
transactions contemplated hereunder, the Parties shall execute and deliver, or
cause their respective Affiliates to execute and deliver, such asset and/or
business transfer agreements, bills of sale, deeds, assignments, assumptions and
other documents and instruments of sale, conveyance, assignment, novation,
transfer and assumption (the “Business Transfer Documents”) as are necessary to
effect any transfer of the Transferred Assets or related Assumed Liability at
the Closing or any assumption of the Assumed Liabilities at the Closing. The
Business Transfer Documents shall be in form and substance reasonably agreed to
by the Parties and as is usual and customary in the applicable jurisdiction;
provided that the Parties agree and acknowledge that the Business Transfer
Documents are intended solely to formalize the terms and conditions of this
Agreement in order to comply with any applicable Law and shall be, in all
respects, consistent with the terms and conditions set forth in this Agreement.
In the event of any inconsistency between this Agreement and a Business Transfer
Document, this Agreement shall control to the extent it would not be
incompatible with applicable Law.


5

--------------------------------------------------------------------------------



Article II.
CLOSING


2.01 Closing. The closing of the purchase and sale of the Transferred Assets and
the assumption of the Assumed Liabilities transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Goodwin Procter
LLP (“Goodwin”) located at 100 Northern Ave, Boston, Massachusetts 02210, or
remotely through the execution and exchange, via .pdf copies of originally
signed documents, of the documents and agreements contemplated herein, effective
as of 12:01 a.m. Eastern Daylight Time on the date hereof unless another time,
date or place is mutually agreed to in writing by the Parties. The date and time
of the Closing are referred to herein as the “Closing Date.”
2.02 Seller Closing Deliverables. At the Closing, the Seller shall deliver or
cause to be delivered to the Purchaser (or Purchaser’s designated Affiliate)
(unless previously delivered), the following:
(a)a duly executed IRS Form W-9 certifying that Seller is a U.S. person and is
exempt from backup withholding;
(b)a duly executed counterpart to each Ancillary Agreement;
(c)a DVD, CD-ROMs or other digital media imprinted with all documents or
information available to the Purchaser as of the date hereof in the Data Room;
(d)a duly executed Endoceutics Amendment; and
(e)the Transferred Assets (other than those Transferred Assets that by the terms
and conditions of this Agreement or any Ancillary Agreement are to be
transferred following the Closing, including the Co-Pay Contracts).
2.03 Purchaser Closing Deliverables. At the Closing, the Purchaser shall deliver
or cause to be delivered to the Seller (unless previously delivered) the
following:
(a)the Closing Cash Consideration, by wire transfer of immediately available
funds to one or more accounts designated by the Seller prior to the Closing, in
accordance with Section ‎3.01;
(b)a duly executed counterpart to each Ancillary Agreement; and
(c)a representations and warranties insurance policy obtained by Purchaser with
a limit of liability of five million dollars ($5,000,000) (the “R&W Policy”)
that provides coverage for breaches by the Seller with respect to the
transactions contemplated hereby. All premiums, underwriting fees, brokerage
fees, legal fees (if any) for counsel engaged by the underwriter, surplus lines
tax and any other costs and expenses associated with obtaining the R&W Policy
shall be paid by the Purchaser.


6

--------------------------------------------------------------------------------



Article III.
PURCHASE PRICE

3.01 Upfront Consideration. In consideration for the purchase and sale of the
Transferred Assets and the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements, the Purchaser hereby agrees to pay the
Seller an amount equal to (i) the Closing Cash Consideration, plus (ii) the
Purchaser Portion of PDUFA Fees, less (iv) the RWI Payment.
3.02 Contingent Consideration. 
(a)Pursuant to the terms and subject to the conditions set forth herein, the
Purchaser shall pay to Seller, as additional consideration for the Transferred
Assets, the non-refundable and non-creditable cash payment in the amount set
forth in the following milestone payments table, such payments to be made within
sixty (60) days after the end of the applicable Calendar Quarter in which each
applicable threshold below is achieved (each, a “Milestone Payment”):
 Milestone Event
Milestone PaymentThe first time Net Sales during any consecutive twelve (12)
month period is greater than or equal to $65 million$25 millionThe first time
Net Sales during any consecutive twelve (12) month period is greater than or
equal to $115 million$35 millionThe first time Net Sales during any consecutive
twelve (12) month period is greater than or equal to $175 million$45 million



For the avoidance of doubt, (x) each of the Milestone Payments shall become
payable upon the occurrence of the associated milestone event, irrespective of
the order in which the milestone events occur relative to each other (for
example, if the first time Net Sales during any consecutive twelve (12) month
period reach $175 million or greater, is also the first time Net Sales during
any consecutive twelve (12) month period reach $65 million or greater, all three
Milestone Payments shall become payable) and (y) each of the Milestone Payments
shall be payable one (1) time only.
(b)Written Report. Purchaser shall prepare quarterly written statements that set
forth the calculation of Net Sales with respect to each Calendar Quarter,
commencing with the Calendar Quarter ending June 30, 2020 (the “Quarterly
Reports”). Purchaser shall deliver such Quarterly Reports to Seller within
forty-five (45) days of the end of the applicable Calendar Quarter. All
payments, if any, shall be accompanied by a written report setting forth for the
applicable twelve-month period the calculation of Net Sales and the payment due
hereunder.
(c)Commercially Reasonable Efforts. Following the Closing, Purchaser shall use
Commercially Reasonable Efforts to market, promote, and otherwise Commercialize
(as defined in the License Agreement) the Product in the Territory, as required
pursuant to the License Agreement. Notwithstanding the foregoing, the Purchaser
shall not take
7

--------------------------------------------------------------------------------



any action or fail to take any action with the sole intent of avoiding or
reducing the payment of any Milestone Payments. Purchaser shall have sole
discretion with respect to all matters relating to the commercialization of the
Product.
(d)Record-Keeping. Purchaser shall, and shall cause its Affiliates to, keep
true, accurate and complete books and records pertaining to Net Sales in
sufficient detail to calculate all amounts payable hereunder, to evaluate and
verify the accuracy of such calculations and to verify compliance with its
obligations under this Agreement. Such books and records shall be retained by
Purchaser and its Affiliates in accordance with its record retention policies
applicable to such books and records. Such books and records shall be kept for a
period of no less than three (3) years following the end of the calendar year to
which they shall pertain.
(e)Audits. At the request of Seller, Purchaser shall, and shall cause its
Affiliates to, permit Seller or an independent auditor designated by Seller, at
reasonable times once each calendar year and upon at least thirty (30) days’
prior written notice, to audit the books and records maintained pursuant to
Section ‎3.02 to ensure the accuracy of all reports and payments made hereunder.
No time period may be audited more than one time. The cost of such audit shall
be borne by Seller; provided that if such audit reveals (after resolution of any
applicable dispute pursuant to Section ‎3.02‎(f)) that a Milestone Payment was
owed and improperly withheld, Purchaser shall bear the entire cost of such audit
and remit the omitted Milestone Payment within forty-five (45) days after the
date on which such audit is completed by Seller.
(f)Audit Disputes. In the event of a dispute with respect to any audit under
Section ‎3.02‎(e), Seller and Purchaser shall work in good faith to resolve the
disagreement. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within thirty (30) days, the dispute shall be
submitted for resolution to the Valuation Firm. Absent manifest error, the
decision of the Valuation Firm shall be final. In the event the Valuation Firm
determines that a Milestone Payment was owed and improperly withheld, Purchaser
shall bear the entire cost of the Valuation Firm. Otherwise, the cost of the
Valuation Firm shall be borne by Seller.
3.03 Purchase Price Adjustment. Within three (3) Business Days prior to the
anticipated Closing Date, the Seller shall deliver to the Purchaser a schedule
setting forth its good faith estimates of (a) the value of the Saleable
Inventory in respect of Inventory as of the Closing (as of 11:59 P.M., local
time, on the day immediately prior to the Closing Date) (the “Estimated Saleable
Inventory”), and (b) Purchase Price Adjustment Amount (the “Estimated Purchase
Price Adjustment Amount”), together with a schedule calculating in reasonable
detail such amounts.
3.04 Final Purchase Price Adjustment Amount Calculation.
(a)As promptly as possible following the Closing, but in any event within
sixty (60) days after the Closing Date, the Purchaser will deliver to the Seller
a statement showing the calculation of Saleable Inventory and Purchase Price
Adjustment Amount (the “Preliminary Statement”). The calculations of Saleable
Inventory and Purchase Price Adjustment Amount shall be determined (including
for purposes of Section ‎3.03)
8

--------------------------------------------------------------------------------



in accordance with GAAP using the same accounting methods, policies, principles,
practices and procedures, with consistent classifications, judgments and
estimation methodology, as were used in the preparation of the calculation of
Purchase Price Adjustment Amount set forth on Exhibit A and, to the extent not
specified on Exhibit A, in accordance with Seller’s internal inventory policies
as of the date of this Agreement, and shall not include any changes as a result
of purchase accounting adjustments (related to the transactions contemplated
hereby) or other changes arising from or resulting as a consequence of the
transactions contemplated hereby. The parties agree that the purpose of
determining Saleable Inventory and Purchase Price Adjustment Amount and the
related purchase price adjustment contemplated by this Section ‎3.04 is to
measure the amount of Saleable Inventory and Purchase Price Adjustment Amount,
and such processes are not intended to permit the introduction of different
judgments, accounting methods, policies, principles, practices, procedures,
classifications or estimation methodologies for the purpose of determining
Saleable Inventory or Purchase Price Adjustment Amount.
(b)After delivery of the Preliminary Statement, the Purchaser shall provide the
Seller and its accountants and other representatives full access to review the
Purchaser’s and its Subsidiaries’ applicable books and records and any work
papers related to the preparation of the Preliminary Statement. The Seller and
its accountants and other representatives may make inquiries of the Purchaser
and its accountants regarding questions concerning or disagreements with the
Preliminary Statement arising in the course of their review thereof, and the
Purchaser shall use its, and shall cause its Subsidiaries to use their,
commercially reasonable efforts to cause any such accountants to cooperate with
and respond to such inquiries. If the Seller has any objections to the
Preliminary Statement, the Seller shall deliver to the Purchaser a statement
setting forth in reasonable detail each objected item or amount and the basis
for such objection, together with supporting calculations (an “Objections
Statement”). If an Objections Statement is not delivered to the Purchaser within
sixty (60) days after delivery of the Preliminary Statement to the Seller, the
Preliminary Statement shall be final, binding and non-appealable by the Parties.
(c)The Seller and the Purchaser shall negotiate in good faith to resolve any
such objections, but if they do not reach a final resolution within thirty (30)
days after the delivery of the Objections Statement, the Seller and the
Purchaser shall submit such dispute to Grant Thornton (the “Valuation Firm”).
Any further submissions to the Valuation Firm must be written and delivered to
each party to the dispute. The Valuation Firm shall make a final determination
of Saleable Inventory and Purchase Price Adjustment Amount, and the resulting
Final Cash Consideration calculated with reference to such amounts to the extent
such amounts are in dispute, in accordance with the guidelines and procedures
set forth in this Agreement and on Exhibit B. The parties will cooperate with
the Valuation Firm during the term of its engagement. The Valuation Firm shall
only have authority to make determinations in respect of those specific items
for which an objection has been raised in the Objections Statement, and all
determinations shall be based solely on the presentations of the Purchaser and
Seller and their respective representatives, and not by independent review. In
resolving any
9

--------------------------------------------------------------------------------



disputed item, the Valuation Firm: (i) shall be bound by the principles set
forth in this Section ‎3.04, and (ii) shall not assign a value to any item
greater than the greatest value for such item claimed by either party. The
determination of Saleable Inventory and Purchase Price Adjustment Amount as of
the Closing Date, and the resulting Final Cash Consideration calculated with
reference thereto, shall become final and binding on the parties on the date the
Valuation Firm delivers its final resolution in writing to the parties. Such
Valuation Firm will determine each of Seller’s and Purchaser’s allocation of its
fees and expenses in connection with the foregoing based on the inverse of the
percentage its determination bears to the total amount of the disputed matters
originally submitted to it. For example, solely for illustrative purposes,
should the disputed matters amount to One Thousand Dollars ($1,000) and such
Valuation Firm awards Six Hundred Dollars ($600) in favor of Seller’s position,
sixty percent (60%) of such fees and expenses would be borne by Purchaser and
forty percent (40%) of such fees and expenses would be borne by Seller.
3.05 Post-Closing Adjustment Payment. If the Final Cash Consideration is greater
than the Closing Cash Consideration, the Purchaser shall promptly (but in any
event within five (5) Business Days in the determination thereof) pay to the
Seller the amount of such excess, by wire transfer of immediately available
funds to one or more accounts designated in writing by the Seller to the
Purchaser. If the Final Cash Consideration is less than the Closing Cash
Consideration, the Seller shall promptly (but in any event within five (5)
Business Days) pay to the Purchaser the absolute value of such difference by
wire transfer of immediately available funds to one or more accounts designated
in writing by the Purchaser to the Seller.
3.06 Withholding. The Purchaser shall be entitled to deduct and withhold from
the consideration otherwise payable pursuant to this Agreement to the Seller
such amounts as it is required to deduct and withhold with respect to the making
of such payment under applicable Law; provided that, notwithstanding anything in
this Agreement to the contrary, in the event any such deduction or withholding
with respect to the making of any payment by Purchaser pursuant to this
Agreement is required under applicable Law of the jurisdiction of incorporation
or tax domicile of Purchaser or any of its successors or assigns pursuant to
Section ‎12.05 (including without limitation the Republic of Ireland), or any
branch thereof, Purchaser (or such successor, assign or branch thereof) shall
increase the amount payable pursuant to this Agreement as necessary so that
after any such deduction or withholding has been made, including with respect to
amounts payable pursuant to this Section ‎3.06, the Seller receives the amount
it would have received had no such deduction or withholding been made. To the
extent the Seller obtains any actual cash tax benefits from a tax refund of or
tax deduction directly related to some or all of such grossed-up amount
(including any refund or reduction in taxes otherwise owed recovered by way of a
foreign tax credit or such tax deduction by Seller), then Seller shall promptly
reimburse the Purchaser (or such successor, assign or branch thereof) to the
extent of such benefit that is actually recognized by Seller and to the extent
that would not place Seller in a net after-tax worse position. The Purchaser
shall make such required deductions and timely pay the full amount deducted to
the applicable Governmental Entity in accordance with applicable Law, and
deliver to the Seller an original or a certified copy of a receipt evidencing
such payment. Notwithstanding the foregoing, the Purchaser will provide written
notice to the Seller promptly upon determination that withholding may be
required on any payments under this Agreement and take such steps as the Seller
may reasonably request and otherwise cooperate with the Seller to reduce or
eliminate such deduction
10

--------------------------------------------------------------------------------



and withholding requirement. To the extent that amounts are so deducted or
withheld by the Purchaser and paid to the applicable Governmental Entity, such
deducted or withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the Seller in respect of which such deduction and
withholding was made by the Purchaser.
3.07 Transfer Taxes and Other Costs.
(a)Transfer Taxes. All Transfer Taxes payable on or in connection with the
transfer of the Transferred Assets to the Purchaser and the transactions
contemplated by this Agreement shall be borne equally by the Parties. Purchaser
shall pay the Transfer Taxes when due in compliance with applicable Transfer Tax
Laws; provided that if the Seller determines (in its sole reasonable discretion)
that it is required by applicable Law to pay any Transfer Taxes, then the Seller
shall pay such Transfer Taxes. The Party not paying the Transfer Taxes shall,
subject to receipt of reasonably satisfactory evidence of the other Party’s
payment thereof, promptly reimburse the other Party for its share of the
Transfer Taxes, whether or not such Transfer Taxes were correctly or legally
imposed by the applicable Governmental Entity.
(b)The party responsible under applicable Law for filing the applicable Tax
Return with respect to such Transfer Tax shall prepare and file all necessary
Tax Returns and other documentation required to be filed by it with respect to
all Transfer Taxes, and, if required by applicable Law, the Parties will, and
will cause their applicable Affiliates to, join in the execution of any such Tax
Returns and other documentation. The Seller and the Purchaser agree to cooperate
with each other in the filing of any Tax Returns with respect to Transfer Taxes
and to use commercially reasonable efforts to avail themselves of any available
procedures or certifications to reduce or eliminate any Transfer Taxes,
including by promptly supplying any information in its possession that is
reasonably necessary to complete such Tax Returns and other documentation.
(c)Other Costs. All costs and fees, including, without limitation, shipping and
delivery costs, incurred by the Seller and any of its Affiliates related or
necessary to prepare and transfer the Transferred Assets or the Assumed
Liabilities to the Purchaser in accordance with the terms of this Agreement or
any Ancillary Agreement, shall be the obligations of and paid solely by the
Purchaser when due; provided that if any such costs or fees have been paid by
the Seller, the Purchaser shall, subject to receipt of satisfactory evidence of
the Seller’s payment thereof, promptly reimburse the Seller for such amounts;
and provided, however, that such costs and fees shall not include costs, fees
and expenses (i) addressed elsewhere in the Agreement (for example, Transfer
Taxes) or (ii) in connection with the negotiation, execution and consummation of
this Agreement or any of the Ancillary Agreements.
(d)All costs and expenses associated with removing and moving any Transferred
Asset to a location designated by the Purchaser shall be borne and paid solely
by the Purchaser when due; provided that if any such amount shall be incurred by
the Seller at the direction and with the consent of Purchaser, the Purchaser
shall, subject to receipt of satisfactory evidence of the Seller’s payment
thereof, promptly reimburse the Seller.
11

--------------------------------------------------------------------------------



3.08 Tax Treatment; Allocation of the Consideration. For income Tax purposes the
Parties intend that the transactions pursuant to this Agreement shall be treated
as a taxable sale of the Transferred Assets in exchange for the Closing Cash
Consideration, the Assumed Liabilities, the Purchaser Portion of PDUFA Fees and
the right to receive Milestone Payment (except the portion thereof that may be
reported as imputed interest) (the “Intended Tax Treatment”). The Parties shall
file all Tax Returns in a manner consistent with the Intended Tax Treatment and
shall not take any Tax position that is otherwise inconsistent with the Intended
Tax Treatment, unless otherwise required to do so by a Taxing Authority
following an audit or examination in which the Intended Tax Treatment has been
defended in good faith. The Parties have agreed that the Purchaser shall prepare
a draft allocation schedule allocating the Closing Cash Consideration, the
Assumed Liabilities and other relevant items among the Transferred Assets in
accordance with the rules under Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury Regulations promulgated
thereunder (the “Draft Allocation”). The Purchaser shall deliver the Draft
Allocation to the Seller for review and comment within thirty (30) calendar days
after the final determination of the Final Cash Consideration pursuant to
Section ‎3.04. If the Seller disagrees with the Draft Allocation, the Seller
may, within thirty (30) days after delivery of such Draft Allocation, deliver a
written notice (an “Allocation Notice”) to Purchaser to such effect, specifying
those items as to which Seller disagrees and setting forth Seller’s proposed
Draft Allocation. If an Allocation Notice is timely delivered, Seller and
Purchaser shall, during the thirty (30) days following such delivery, use
commercially reasonable efforts to reach agreement on the disputed items or
amounts in order to determine the allocation pursuant to this Section ‎3.08. In
the event that an agreement as to the allocation pursuant to this Section ‎3.08
is not reached within such thirty (30) day period, Seller and Purchaser shall
jointly retain the Valuation Firm to resolve the disputed items. The costs, fees
and expenses of the Valuation Firm in connection with any disputed items
pursuant to this Section ‎3.08 shall be borne fifty-percent (50%) by Seller and
fifty-percent (50%) by Purchaser. The Draft Allocation, as prepared by Purchaser
if no Allocation Notice has been given, or as adjusted pursuant to any agreement
between Purchaser and Seller during the thirty (30) days following delivery of
an Allocation Notice, or as otherwise adjusted pursuant to a determination by
the Valuation Firm shall be final, conclusive and binding on the Parties (such
final determination of the allocation, the “Tax Allocation”). None of the
Purchaser, the Seller, or their respective Affiliates shall take any Tax
position (whether in Tax audits, Tax Returns or otherwise) that is inconsistent
with the Tax Allocation unless required to do so by applicable Law. In the event
an adjustment to the post-Closing adjustment payment is made pursuant to
Section ‎3.05 or otherwise under this Agreement (and any refunds and/or other
payments are made in connection therewith), the Tax Allocation shall be revised
to allocate such adjustment to the Transferred Assets based upon the item to
which such adjustment is attributable.
Article IV.
[RESERVED]

Article V.
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Except as set forth in the schedules accompanying this Agreement (each, a
“Schedule” and, collectively, the “Disclosure Schedules”), the Seller represents
and warrants to the Purchaser as follows:
12

--------------------------------------------------------------------------------



5.01 Organization and Organizational Power. The Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and has all requisite corporate power and authority necessary to own
its assets and carry on its business relating to the Products as currently
conducted by it in the Territory immediately prior to the Closing, except where
the absence of such power and authority would not have a Material Adverse
Effect.
5.02 Authorization; Valid and Binding Agreement.
(a)This Agreement and the Ancillary Agreements have been duly authorized and
approved by all necessary corporate action by Seller. The performance of the
Seller’s obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite corporate action of the Seller, and no other
proceedings on the Seller’s part are necessary to authorize the execution,
delivery or performance of this Agreement. The Seller has duly executed and
delivered this Agreement the Ancillary Agreements.
(b)Assuming the due authorization, execution and delivery of this Agreement by
Purchaser, this Agreement constitutes a legal, valid and binding obligation of
the Seller, enforceable against the Seller in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equity principles.
(c)Assuming the due authorization, execution and delivery of the Ancillary
Agreements by Purchaser, each Ancillary Agreement executed by the Seller
constitutes a legal, valid and binding obligation of the Seller, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general equity principles.
(d)The execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is a party by the Seller, and the consummation of the
transactions contemplated hereby or thereby, require no action by or in respect
of, or any notice, report or other filing with, any Governmental Entity, other
than notice and transfer filings with the Governmental Entities set forth on
Schedule ‎5.02.
5.03 No Contravention. Except as set forth on Schedule ‎5.03, the execution,
delivery and performance of this Agreement and the Ancillary Agreements by the
Seller does not and the consummation of the transactions contemplated hereby or
thereby will not (a) violate or result in a breach of or constitute a default,
in any material respect, under any Law, authorization of a Governmental Entity
or writ, injunction or decree, applicable to the Seller, or any of the
Transferred Assets, (b) violate any provision of the Seller’s certificates or
articles of formation or incorporation or bylaws (or similar organizational
documents), (c) conflict with, result in any breach of, constitute a default
under, or result in the termination, cancellation, modification or acceleration
(whether after the filing of notice or the lapse of time or both) of any right
or obligation of the Seller under, or result in the creation of any Lien (other
than a Permitted Lien) upon any of the Transferred Assets or in the
cancellation, modification, revocation or suspension of any material
authorization from any Governmental Entity, applicable to the Seller, or any of
the Transferred Assets, or (d) require any
13

--------------------------------------------------------------------------------



consent, authorization, approval, waiver or other action by any Person under any
provision of any material agreement or other instrument to which the Seller is a
party.
5.04 Financial Statements. The pro forma financial information set forth on
Schedule ‎5.04 (the “Financial Statements”) (a) has been prepared in good faith
having regard to the purpose for which they were prepared and in accordance with
the accounting policies and procedures used consistently by the Seller since
January 1, 2018; (b) accurately reflects the operations of the activities
described therein; (c) does not materially misstate the historic revenues, cost
of goods sold, royalties and research and development expenses attributable to
the Business, in each case either individually or in the aggregate; and (d)
represents good faith estimates of an appropriate attribution of historic sales
and marketing expenses, upon the assumption and the basis of preparation set
forth on Schedule ‎5.04, where actual information was not available.
5.05 Absence of Changes. Since January 1, 2019 to the date hereof, there have
not been any events or occurrences that have resulted in a Material Adverse
Effect. Except as set forth on Schedule ‎5.05 or except as expressly
contemplated by this Agreement or any Ancillary Agreement, since January 1, 2019
to the date hereof, the Seller has not, with respect to the Business or the
Transferred Assets:
(a)mortgaged or pledged any material assets, rights or interests, except
Permitted Liens;
(b)sold, assigned, exchanged, transferred or otherwise disposed of any material
assets, rights or interests, except in the ordinary course of business;
(c)commenced or settled any material Proceeding;
(d)except as required by GAAP or by applicable Law, materially changed any of
its accounting principles or practices or revalued, wrote up, wrote down or
wrote off the book value of any material assets, rights or interests;
(e)suffered any material damage, destruction or other casualty loss (whether or
not covered by insurance); or
(f)entered into an agreement to do any of the foregoing.
5.06 Title to Transferred Assets. The Seller has good and valid title to all of
the Transferred Assets and will deliver to the Purchaser at the Closing all
rights, title and interests in, to and under the Transferred Assets free and
clear of all Liens other than Permitted Liens.
5.07 Tax Matters.
(a)The Seller has filed all material Tax Returns that it was required to file on
or before the date of this Agreement in respect of the Transferred Assets, and
all such Tax Returns are true, correct, and complete in all material respects.
(b)The Seller has paid all material Taxes in respect of the Transferred Assets,
that are due and payable, except for Taxes being contested in good faith through
14

--------------------------------------------------------------------------------



appropriate proceedings or Taxes for which adequate reserves have been
established in the Financial Statements.
(c)No audits or administrative or judicial proceedings are currently being
conducted or have been threatened in writing with respect to Taxes of the Seller
in respect of the Transferred Assets in each instance.
(d)None of the Transferred Assets are subject to Liens for Taxes, other than
Permitted Liens.
(e)The Seller has filed all material Tax Returns that it was required to file on
or before the date of this Agreement and has paid all material Taxes due and
owing by the Seller, except, in each case, where the failure to do so would
reasonably be expected to not have a Material Adverse Effect on the Transferred
Assets.
(f)The Seller has no permanent establishment or trade or business outside of the
United States with respect to the Product.
(g)None of the Transferred Assets constitutes a joint venture, partnership, or
similar arrangement that is treated as a partnership for any tax purposes.
(h)The representations and warranties set forth in this Section ‎5.07 are the
sole representations and warranties relating to Taxes and no other
representations or warranties contained in this Agreement shall be construed to
cover any matter involved Taxes.
5.08 Transferred Contracts.
(a)Schedule ‎5.08(a) sets forth all currently effective agreements,
undertakings, arrangements or understandings with any Third Party that relate
primarily to the Business or the Product and which are not Transferred Contracts
hereunder (such contracts, the “Non-Transferred Contracts”). For the avoidance
of doubt, any agreements that apply to all of the Seller’s commercially
available products shall not constitute agreements that relate primarily to the
Business or the Product.
(b)Except as set forth on Schedule ‎5.08(b), there are no Transferred Contracts
or Non-Transferred Contracts which constitute:
(i)any joint venture, partnership, limited liability company or other similar
agreements or arrangements providing for joint research, joint development or
joint marketing of the Products;
(ii)any agreement with a Third Party (A) pursuant to which Seller has granted
such Third Party a license to any of the Transferred IP or Licensed IP; or (B)
pursuant to which such Third Party has granted Seller a license to Intellectual
Property of such Third Party;
15

--------------------------------------------------------------------------------



(iii)any agreement, including any option agreement, granting to any Person a
right of first refusal or option to purchase or acquire any assets of the
Business (whether by merger, sale of stock, sale of assets or otherwise related
to the Business) other than for the Seller’s sale of units of Product in the
ordinary course of business;
(iv)any agreement (other than confidentiality and non-solicitation agreements
entered into in the ordinary course) that (A) limits the freedom of Seller to
operate the Business or with any Person or in any area or that would so limit
the freedom of the Purchaser or its Affiliates after the Closing (other than
customary exclusive distribution agreements for the Products), (B) contains a
covenant not to compete or that has exclusivity obligations or field or
territory restrictions that restrict the freedom to operate the Business that
are binding on the Seller or that would be binding on the Purchaser or any of
its Affiliates after the Closing;
(v)any agreement for the purchase of materials, supplies, goods, services,
equipment or other assets related to the Business that is reasonably expected to
involve annual payments on the part of Seller in excess of $500,000 and is not
terminable by Seller on ninety (90) calendar days’ notice or less without
premium or penalty (excluding sales orders and purchase orders issued in the
ordinary course of business);
(vi)any sales, distribution, agency or other similar agreement providing for the
sale by the Business of Products, which is reasonably expected to involve annual
payments to Seller over the remaining term of the agreement in excess of
$500,000 and is not terminable by Seller on ninety (90) calendar days’ notice or
less without premium or penalty (excluding sales orders and purchase orders
issued in the ordinary course of business);
(vii)any other agreement which is reasonably expected to involve annual payments
to Seller or on the part of Seller, in each case, over the remaining term of the
agreement in excess of $500,000 and is not terminable by Seller on ninety (90)
calendar days’ notice or less without premium or penalty; and
(viii)any agreement under which the Business has (A) granted a Lien (other than
a Permitted Lien) on any Transferred Asset or Licensed IP, other than a Lien
that will be released as of the Closing or (B) provided for the sale of any
Transferred Asset, or granted any preferential rights to purchase any
Transferred Asset, in each case outside the ordinary course of business.
(c)Except as set forth on Schedule ‎5.08, as of the date hereof, each of the
Transferred Contracts is valid, binding, enforceable and in full force and
effect, and none of the Seller, or, to the Seller’s Knowledge, any other Person
party to such contract is in default or breach in any material respect (or is
alleged to be in default or breach in any material respect) under any such
contract, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, moratorium, sponsorship or other Laws relating to or
affecting creditors’ rights generally and to general principles of equity,
whether considered at law or in equity. During the past two (2) years, the
Seller
16

--------------------------------------------------------------------------------



has not received written notice of any material default, non-renewal, intent to
terminate, or termination under any Transferred Contract.
5.09 Intellectual Property.
(a)Except with respect to non-exclusive licenses granted to third parties in the
ordinary course of business, (which does not include any licenses to generics or
competitors) agreements with distributors entered into in the ordinary course of
business, “shrink-wrap”, other generally available commercial licenses or
contracts otherwise included in Schedule ‎5.08, the Transferred IP and Licensed
IP includes all Domain Names, Product Copyrights, Patents and Trademarks
currently used exclusively in connection with the Products in the Territory by
the Seller. Except as set forth on Schedule ‎5.09, the Seller is the sole and
exclusive owners of all right, title and interest of each item of Transferred IP
and has valid and continuing rights to use, sell and license, as the case may
be, such Transferred IP and Licensed IP, free and clear of all Liens other than
Permitted Liens or obligations to other Persons pursuant to the Transferred
Contracts.
(b)To the Knowledge of the Seller, the operation of the Business as currently
conducted or as currently contemplated to be conducted, does not infringe upon
or otherwise violate, and has not infringed upon or otherwise violated any of
the Intellectual Property rights of any Person.
(c)Except as set forth on Schedule ‎5.09‎(c), to the Knowledge of the Seller, no
Person has in the past three (3) years infringed or is currently infringing upon
or otherwise materially violating the Transferred IP or Licensed IP.
(d)None of the Transferred IP or, to the Knowledge of the Seller, Licensed IP is
or has been the subject of any written: objection, claim, assertion or challenge
with respect to the ownership, patentability, validity, enforceability, or
inventorship thereof, including, without limitation, by Université Laval and/or
the Centre Hospitalier de l’Université Laval.
(e)The Seller has taken commercially reasonable measures to maintain the
Transferred IP and, subject to the applicable contractual rights to take such
actions, the Licensed IP under any applicable Law (including making and
maintaining in full force and effect all necessary filings, registrations and
issuances).
(f)To the Knowledge of the Seller, commercially reasonable measures have been
taken to maintain the Licensed IP under any applicable Law (including making and
maintaining in full force and effect all necessary filings, registrations and
issuances).
5.10 Litigation. Except as set forth on Schedule ‎5.10, there are no material
Proceedings with respect to the Seller, the Business, the Transferred Assets,
or, to the Knowledge of the Seller, the Licensed IP pending or, to the Knowledge
of the Seller, threatened in writing that (A), individually or when taken as a
whole, would have an adverse effect on or materially impair the ability of the
Seller to enter into this Agreement or consummate the transactions contemplated
hereby, or (B) involves the
17

--------------------------------------------------------------------------------



development, packaging, labeling, storage, import, export, use and marketing of
the Product in the Territory and the manufacture of such Product or the
Transferred Assets, or is otherwise specifically and substantially targeted at
the Product. Except as set forth on Schedule ‎5.10, the Seller is not subject to
any outstanding judgment, order, arbitral award or decree of any court or other
Governmental Entity with respect to the Business of the Transferred Assets.
5.11 Compliance with Laws; Licenses and Permits. Except as disclosed on
Schedule ‎5.11:
(a)Since January 1, 2018, Seller has conducted the Business in material
compliance with applicable Laws and, the Seller has not received any written
notice alleging material noncompliance with applicable Laws.
(b)Seller has all material licenses, franchises, permits, concessions,
exemptions, orders, certificates, registrations, re-registrations, applications,
consents, approvals, qualifications or other similar authorizations issued by
applicable Governmental Entities, including Marketing Authorizations, necessary
to operate the Business (the “Permits”). The Permits are valid and in full force
and effect, fully-transferable to the extent applicable and permissible, and, to
the Knowledge of Seller, none of the material Permits will be revoked,
materially modified, withdrawn or terminated as a result of the transactions
contemplated by this Agreement. No Proceeding is pending or, to the Knowledge of
Seller, threatened regarding the withdrawal, material adverse modification or
revocation of any such Permit. As of the date hereof, Seller has not received
any written communication from any Governmental Entity threatening to withdraw,
materially modify or suspend any Permit. To the Knowledge of Seller, Seller is
not in material violation of the terms of any Permit.
(c)(i) Since the commercial launch of the Product in the Territory, there have
been no recalls, withdrawals or suspensions conducted by or on behalf of Seller
concerning the Products in the Territory, whether voluntary or otherwise; (ii)
there are no pending Proceedings seeking the recall, market withdrawal, or
suspension of any Product or otherwise relating to the alleged lack of safety,
efficacy or regulatory compliance of any Product; and (iii) there have been no
warning letters or untitled letters from any Governmental Entity received by the
Seller in the two (2) years prior to the date hereof relating to any Product or
Product manufacturing facility.
(d)Since the commercial launch of the Product in the Territory, the Products
have been manufactured in compliance in all material respects with applicable
Law, including cGMP and applicable Marketing Authorizations.
(e)Since the commercial launch of the Product in the Territory, the Seller has
not received any material written claims alleging that any Product failed to
meet its specifications set forth in applicable Marketing Authorizations.
(f)Seller is not party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders or similar material agreements
with or imposed by any Governmental Entity relating specifically to any part of
the Business.
18

--------------------------------------------------------------------------------



(g)The Seller has not been, with respect to the sale of the Products in the
Territory, the operation of the Business or the ownership of the Transferred
Assets:
(i)convicted of or charged or threatened in writing with prosecution or, to the
Seller’s Knowledge, has been under investigation, by a Governmental Entity
for any violation of a Healthcare Regulatory Law including any law applicable to
a health care program defined in 42 U.S.C. § 1320a-7b(f) (“Federal Health Care
Programs”);
(ii)convicted of, charged with, or, to the Seller’s Knowledge, is under
investigation for, any violation of applicable Law related to fraud, theft,
embezzlement, breach of fiduciary responsibility, financial misconduct,
obstruction of an investigation, or manufacture, storage, distribution or sale
of controlled substances;
(iii)debarred pursuant to the Healthcare Regulatory Laws;
(iv)excluded, suspended or debarred from participation, or is otherwise
ineligible to participate, in any Federal Health Care Program, any federal,
state, or local governmental procurement or non-procurement program, or any
other federal or state government program or activity; or
(v)found to have committed any violation of Law that is reasonably expected to
serve as the basis for any such exclusion, suspension, debarment or other
ineligibility.
(h)Neither the Seller, any of its directors, officers, employees nor, to the
Knowledge of the Seller, its representatives or authorized agents, has, with
respect to the sale of the Products in the Territory, the operation of the
Business or the ownership of the Transferred Assets, (i) made any payment of
cash or other consideration (including payments or discounts to customers or
clients or employees of customers or clients) for purposes of doing business
with such Persons, or taken any action, or failed to take any action, in
violation of any Laws prohibiting the payment of undisclosed commissions or
bonuses; (ii) made, offered, promised, authorized, received, or solicited any
illegal contribution, gift, bribe, rebate, payoff, commission, promotional
allowance, influence payment, kickback, or other payment or economic benefit or
anything of value to any person, in any country, private or public, regardless
of what form, whether in money, property, or services; (iii) paid, established
or maintained any funds or assets that have not been recorded in the books and
records of the Seller; or (iv) aided, abetted, caused (directly or indirectly),
participated in, or otherwise conspired with, any person or entity to violate
the terms of any judgment, sentence, order or decree of any court or
Governmental Entity applicable to the Seller or its Subsidiaries.
(i)Except for transactions that have been authorized pursuant to specific
licenses issued by the U.S. Office of Foreign Assets Control (“OFAC”), in the
past five (5) years, neither the Seller any of its directors, officers,
employees nor to the Knowledge of the Seller, its representatives or authorized
agents, has, with respect to the sale of the Products in the Territory, the
operation of the Business or the ownership of the Transferred Assets,
participated in any transaction in or involving (i) a party designated on the
OFAC Specially Designated Nationals and Blocked Persons List or other similar
19

--------------------------------------------------------------------------------



list, or owned fifty percent (50%) or more by one or more such parties, (ii) a
country with which such transactions by the Seller or its Subsidiaries are
prohibited pursuant to applicable Laws including U.S. economic sanctions
administered by OFAC (“sanctioned country”), or (iii) a government or national
of a sanctioned country where prohibited by applicable Laws including U.S.
economic sanctions administered by OFAC.
(j)The Seller, its directors, officers, employees and, to the Knowledge of the
Seller, its representatives and authorized agents, are, with respect to the sale
of the Products in the Territory, the operation of the Business or the ownership
of the Transferred Assets, in compliance with all Laws or regulations of any
applicable jurisdiction that relate to money laundering, terrorist financing, or
financial recordkeeping and reporting requirements relating to money laundering,
terrorist financing, or financial recordkeeping.
(k)Notwithstanding the foregoing, Seller makes no representation or warranty in
this Section ‎5.11 with respect to Tax matters or litigation matters, which
matters are exclusively addressed in Sections ‎5.07 and ‎5.10, respectively.
5.12 Affiliated Transactions. Except as set forth on Schedule ‎5.12 and except
as relating to matters addressed in the Transition Services Agreement, none of
the Transferred Assets relate to or will trigger any current or future rights or
obligations between, among or involving the Seller or its Affiliates, on one
hand, and any current or former officer, director or employee of the Seller (or
Affiliate thereof), on the other hand, which will become an obligations of the
Purchaser by reason of the transactions contemplated by this Agreement or the
Ancillary Agreements.
5.13 Brokerage. Except for fees and expenses of the Persons listed on Schedule
‎5.13, there are no claims for brokerage commissions, finders’ fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement or agreement made by or on behalf of the Seller for
which the Seller would be liable following the Closing.
5.14 Product Warranty. All Saleable Inventory shall, as of the Closing, (i) be
in compliance with the Product’s applicable specifications, (ii) have been
manufactured in accordance with all applicable Laws, (iii) not be adulterated or
misbranded within in the meaning of any applicable Law, (iv) have been approved
by the U.S. Food and Drug Administration (“FDA”) for commercial sale in the
Territory, and (v) have no less than twelve (12) months remaining shelf life.
5.15 Product Distribution Practices. Except as set forth on Schedule ‎5.15 since
January 1, 2019, each of Seller and its Affiliates has conducted distribution
and shipments of the Product in the ordinary course of Business, quantities and
at prices consistent with past Product demand and shipment and sales practices
in all material respects, and not in quantities in excess of the historical or
market demand for the Products, and, in particular, since January 1, 2019,
Seller has not engaged in (a) stopping or slowing shipments of the Products; (b)
“loading” selling of the Products; (c) encouraging or requiring customers to
“buy in” the Products, or (d) taking any similar actions inconsistent with past
practice that would reasonably be expected to adversely affect sales of the
Products following the Closing Date.
5.16 Regulatory Matters.
20

--------------------------------------------------------------------------------



(a)The Marketing Authorizations are in full force and effect. All maintenance
and other fees related to the Marketing Authorizations occurring prior to the
Closing Date have been paid. All Marketing Authorizations and all related
records have been maintained in accordance with applicable Laws.
(b)The distribution of the Products by Seller in the Territory has been
conducted in material compliance with the Marketing Authorizations and all
applicable Law.
(c)Seller has completed and filed all annual or other reports required by the
FDA in order to maintain the Marketing Authorizations, except for filings not
yet due.
5.17 Sufficiency of Assets. Except as forth on Schedule ‎5.17 and for (a) Shared
Contracts and Non-Transferred Contracts, (b) actions taken or performed by
Seller’s personnel or agents in connection with the operation of the Business,
(c) IT systems and other equipment used in the ordinary course of business, (d)
those services contemplated to be provided pursuant to the Transition Services
Agreement and (e) other non-Product specific general administrative and
corporate functions performed by Seller (including for the avoidance of doubt,
sales and marketing functions), the Transferred Assets are sufficient in all
material respects to provide Purchaser with the legal rights and assets
necessary for the manufacture, marketing, and sale of the Products in the
Territory as conducted by Seller immediately prior to the Closing Date.
5.18 Solvency. As of immediately after giving effect to the Closing, Seller and
its applicable Subsidiaries (a) will be able to pay their respective obligations
in the ordinary course of business as they become due and will own property that
has a fair saleable value greater than the amounts required to pay their
respective liabilities (including all liabilities, whether or not reflected in a
balance sheet prepared in accordance with GAAP and whether direct or indirect,
fixed or contingent, secured or unsecured, disputed or undisputed), and (b) will
have adequate capital to carry on their respective businesses. No transfer of
property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement with the intent to hinder, delay
or defraud either present or future creditors of the Seller or its Subsidiaries.
5.19 Insurance. Seller is in compliance in all material respects with the terms
of its insurance policies applicable to the Business and the Transferred Assets.
Such insurance policies have provided substantially similar insurance coverage
continuously since the commercial launch of the Product in the Territory. Such
insurance policies are sufficient for material compliance with applicable FDA
requirements and with all agreements to which Seller is a party. All claims,
occurrences, litigation, and circumstances related to the Business or the
Transferred Assets that would reasonably be expected to lead to a claim have
been properly reported to the applicable insurer.
5.20 No Other Representations and Warranties
EXCEPT AS EXPRESSLY SET FORTH IN THIS ‎Article V, (A) NONE OF SELLER OR ANY OF
ITS AFFILIATES IS MAKING OR HAS MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY, WITH RESPECT TO THIS AGREEMENT, THE ANCILLARY
AGREEMENTS, Seller, THE TRANSFERRED ASSETS, THE ASSUMED LIABILITIES, THE
BUSINESS, THE TRANSACTIONS
21

--------------------------------------------------------------------------------



CONTEMPLATED BY THIS AGREEMENT (INCLUDING ANY CONSENTS OR APPROVALS REQUIRED IN
CONNECTION THEREWITH) OR ANY INFORMATION PROVIDED OR MADE AVAILABLE TO THE
PURCHASER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(INCLUDING ANY FORECASTS, PROJECTIONS, ESTIMATES, BUDGETS, PRESENTATIONS
CONCERNING THE BUSINESS (INCLUDING WITHOUT LIMITATION, THE CONFIDENTIAL
INFORMATION MEMORANDA AND ANY “TEASER” DOCUMENTS), OR DUE DILIGENCE OR OTHER
MATERIALS PROVIDED IN THE DATA ROOM), INCLUDING ANY WARRANTY WITH RESPECT TO
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ALL OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED AND SHALL NOT BE
DEEMED TO BE OR TO INCLUDE REPRESENTATIONS OR WARRANTIES OF ANY OF THE FOREGOING
PARTIES AND HAVE NOT BEEN RELIED UPON BY THE PURCHASER OR ANY OF ITS AFFILIATES
IN EXECUTING, DELIVERING AND PERFORMING THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY; AND (B) ALL OF THE ASSETS AND LIABILITIES TO BE SOLD,
CONVEYED, ASSIGNED, TRANSFERRED OR ASSUMED, AS APPLICABLE, IN ACCORDANCE WITH
THIS AGREEMENT, SHALL BE SOLD, CONVEYED, ASSIGNED, TRANSFERRED OR ASSUMED ON AN
“AS IS, WHERE IS” BASIS.
Article VI.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser represents and warrants to the Seller as follows:
6.01 Organization and Organizational Power. The Purchaser is a company duly
organized, validly existing and in good standing under the Laws of the country
of Ireland, and has all requisite corporate power and authority necessary to
enter into this Agreement and the Ancillary Agreements, to perform its
obligations hereunder and thereunder, to consummate the transactions
contemplated hereby and thereby, to own the Transferred Assets and carry on the
Business.
6.02 Authorization; Valid and Binding Agreement.
(a)This Agreement and the Ancillary Agreements have been duly authorized and
approved by all necessary corporate action by Purchaser. The performance of the
Purchaser’s obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite corporate action of the Purchaser, and no other
proceedings on the Purchaser’s part are necessary to authorize the execution,
delivery or performance of this Agreement. The Purchaser has duly executed and
delivered this Agreement and the Ancillary Agreements.
(b)Assuming the due authorization, execution and delivery of this Agreement by
Seller, this Agreement constitutes a legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as
22

--------------------------------------------------------------------------------



enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar Laws affecting creditors’ rights generally and by general equity
principles.
(c)Assuming the due authorization, execution and delivery of the Ancillary
Agreements by Seller, each Ancillary Agreement executed by the Purchaser,
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general equity principles.
(d)The execution, delivery and performance of this Agreement and the Ancillary
Agreements by the Purchaser, and the consummation of the transactions
contemplated hereby and thereby, require no action by or in respect of, or any
notice, report or other filing with, any Governmental Entity, other than (i)
notice and transfer filings with the regulatory bodies set forth on Schedule
‎6.02 and (ii) any actions or filings under Laws, the absence of which would not
be, individually or in the aggregate, materially adverse to the Purchaser or
materially impair the ability of the Purchaser to perform its obligations and to
consummate the transactions contemplated hereby or thereby.
6.03 No Contravention. Except as set forth on Schedule ‎6.03, the execution,
delivery and performance of this Agreement and the Ancillary Agreements by the
Purchaser does not and the consummation of the transactions contemplated hereby
or thereby will not (a) violate or result in a breach of or constitute or
constitute a default, in any material respect, under any Law, authorization of a
Governmental Entity or writ, injunction or decree, applicable to the Purchaser
or any of the Transferred Assets, (b) violate any provision of the Purchaser’s
certificate or articles of formation or incorporation or bylaws (or similar
organizational documents), (c) result in the cancellation, modification,
revocation or suspension of any material authorization from any Governmental
Entity, applicable to any of the Transferred Assets, or (d) require any consent,
authorization, approval, waiver or other action by any Person under any
provision of any material agreement or other instrument to which the Purchaser
is a party.
6.04 Brokerage. There are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of the
Purchaser for which the Seller or any of its respective Affiliates would be
liable following the Closing.
6.05 Solvency. As of immediately after giving effect to the Closing, each of the
Purchaser and its applicable Subsidiaries (a) will be able to pay their
respective obligations in the ordinary course of business as they become due and
will own property that has a fair saleable value greater than the amounts
required to pay their respective liabilities (including all liabilities, whether
or not reflected in a balance sheet prepared in accordance with GAAP and whether
direct or indirect, fixed or contingent, secured or unsecured, disputed or
undisputed), and (b) will have adequate capital to carry on their respective
businesses, including the Business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors of the Purchaser or its Subsidiaries.
23

--------------------------------------------------------------------------------



Article VII.
COVENANTS

7.01 Access to Books and Records. From and after the Closing, for a period of
three (3) years, the Purchaser shall, and shall cause its Affiliates to, provide
the Seller and its authorized representatives with access, during normal
business hours and upon reasonable notice, to (a) the books and records (for the
purpose of examining) of the Purchaser and its Subsidiaries with respect to
periods or occurrences prior to or on the Closing Date and (b) employees of the
Purchaser and its Subsidiaries for purposes of better understanding such books
and records; provided that, notwithstanding the foregoing, (i) such access does
not unreasonably interfere with the normal operations of the Purchaser or its
Subsidiaries, (ii) nothing herein shall require the Purchaser or its
Subsidiaries to provide access to, or to disclose any information to, the Seller
or its authorized representatives if such access or disclosure would reasonably
be expected to (x) waive any legal privilege, or (y) be in violation of
applicable law, and (c) as a condition to providing such access, the Seller and
the Purchaser enter into a nondisclosure agreement reasonably acceptable to
Purchaser. Unless otherwise consented to in writing by the Seller, the Purchaser
shall not, and shall not permit its Subsidiaries to, for a period of seven years
following the Closing Date, destroy, alter or otherwise dispose of any of the
books and records of the Seller or its Subsidiaries for any period prior to and
including the Closing Date without first giving reasonable prior notice to the
Seller and offering to surrender to the Seller such books and records or any
portion thereof which the Purchaser or the Seller may intend to destroy, alter
or dispose of.
7.02 Further Assurances. From time to time after the Closing Date, at the
request of another Party, without further consideration and at the expense of
the Party so requesting, each of the Parties shall execute and deliver to such
requesting party, or shall cause to be executed and delivered to such requesting
party, such additional instruments or documents, and shall take or cause to be
taken such other action, as such requesting party may reasonably request in
order to consummate more effectively the transactions contemplated by this
Agreement.
7.03 Transfer of Marketing Authorizations; National Drug Codes.
(a)Marketing Authorizations. As promptly as reasonably practicable following the
Closing, Purchaser and Seller shall file the Transfer Letters with the FDA to
transfer ownership of the Marketing Authorizations for the Product.
(b)National Drug Codes. As promptly as reasonably practicable following the
Closing, Purchaser shall initiate applicable processes necessary, and shall use
its Commercially Reasonable Efforts, to obtain, establish and begin using its
own National Drug Code for the Product, including, without limitation,
submission for approval of primary and secondary packaging, label and/or package
insert for the Product. As promptly as reasonably practicable following the
Closing, Purchaser and Seller shall submit all appropriate and necessary
documentation with respect to approval by the FDA and any other applicable
Governmental Entity of the removal of Trademarks of the Seller or its Affiliates
and the inclusion of Purchaser’s name, corporate logo and National Drug Code on
labeling for each Product, subject to the Transitional Trademark License
Agreement, and Purchaser shall apply for and obtain and begin using its own
National Drug Code for the Product, and shall promptly notify Seller thereof.
Notwithstanding the
24

--------------------------------------------------------------------------------



foregoing, Purchaser shall only be entitled to (i) complete manufacturing and
packaging of, and (ii) promote, market, sell, distribute and/or otherwise
commercialize, Product using Seller’s National Drug Code, for up to twelve (12)
months following the Closing; provided, however, that Purchaser may reasonably
request, within six (6) months from Closing, to manufacture and package
additional units of Product using Seller’s National Drug Code, in an amount not
to exceed 42,000 units, subject to Seller’s consent, which consent may not be
unreasonably withheld.
7.04 Shared Contracts. Except as otherwise set forth in the Transition Services
Agreement, the sole obligation of the Seller and its Affiliates with respect to
Shared Contracts shall be to introduce Purchaser to the applicable Third Party
and to reasonably assist the Purchaser in the negotiation and entering into a
new agreement with the applicable Third Party, in each case, for a period of
three (3) months following the Closing. The costs of entering into a new
contract or contract(s) shall be borne by the Purchaser.
7.05 Payments from Third Parties. Except as expressly provided in any Ancillary
Agreement, in the event that, on or after the Closing Date, (i) the Seller or
any of its Affiliates shall receive any payments or other funds due to the
Purchaser or any of its Affiliates from Third Parties, or (ii) the Purchaser or
any of its Affiliates shall receive any payments or other funds due to Seller or
any of its Affiliates from Third Parties, in each case pursuant to the terms of
this Agreement or of any Ancillary Agreement, then the relevant party receiving
such funds shall promptly forward such funds to the proper party. The Parties
acknowledge and agree there is no right of offset regarding such payments and a
Party may not withhold funds received from third parties for the account of the
other Party in the event there is a dispute regarding any other issue under this
Agreement or of any Ancillary Agreement. In the event of any conflict between
this Section ‎7.05 and the provisions of the relevant Ancillary Agreement
(including any provisions thereof related to the collection of accounts
receivable), the provisions of the relevant Ancillary Agreement shall control.
7.06 Return of Excluded Assets and Transferred Assets.
(a)If, for any reason after the Closing Date, any asset transferred to Purchaser
or its Affiliates is ultimately determined to be an Excluded Asset or Purchaser
is found to be in possession of any Excluded Asset, (i) the Purchaser or such
Affiliate shall be treated as having received and held the Excluded Asset as
nominee for the Seller or its Affiliate (as the case may be); (ii) the Purchaser
shall promptly notify the Seller and, should the Seller so request, return or
transfer and convey (without further consideration) to the Seller, and the
Seller will accept, such asset; (iii) upon any such return, transfer or
conveyance, the Seller shall assume and agree to pay, perform, fulfill and
discharge (without further consideration) any Excluded Liabilities associated
with such asset as contemplated in this Agreement and pay any reasonable
out-of-pocket costs and expenses borne by the Purchaser or its Affiliates in
connection with such return, transfer or conveyance; and (iv) upon any such
return, transfer or conveyance, the Purchaser and the Seller shall, and shall
cause their respective Affiliates to, promptly execute such documents or
instruments of conveyance or assumption and take such further actions which are
reasonably necessary or desirable to effect the transfer of such asset back to
the Seller.
25

--------------------------------------------------------------------------------



(b)If, for any reason after the Closing Date, any asset retained by the Seller
or its Affiliate is ultimately determined to be a Transferred Asset or the
Seller or its Affiliate is found to be in possession of any Transferred Asset,
the Seller shall promptly notify the Purchaser and should the Purchaser so
request, (i) return, deliver, or transfer and convey (without further
consideration) to Purchaser, and the Purchaser shall accept, such asset; (ii)
upon such return, delivery, transfer or conveyance, the Purchaser shall assume
and agree to pay, perform, fulfill and discharge (without further consideration)
any Assumed Liabilities associated with such asset as contemplated in this
Agreement; and (iii) upon any such return, delivery, transfer or conveyance, the
Purchaser and the Seller will promptly execute such documents or instruments of
conveyance or assumption and take such further actions which are reasonably
necessary or desirable to effect the transfer of such asset to Purchaser.
7.07 Mutual Non-Solicitation. From and after the Closing Date, the Seller and
the Purchaser each agree that they shall not, and they shall each cause their
respective Subsidiaries and Affiliates to not, for a period of one (1) year
after such Closing Date, directly or indirectly, encourage, induce, or solicit
(a) in the case of Seller, any employee to leave employment with the Purchaser
or any of its Affiliates or (b) in the case of the Purchaser, any employee of
Seller or any of its Affiliates to leave employment with the Seller or any of
its Affiliates; provided that this clause shall not preclude the Seller, the
Purchaser or any of their respective Subsidiaries or Affiliates from (i) posting
a general solicitation through a public medium or general or mass mailing by or
on behalf of the Seller, the Purchaser or any of their respective Subsidiaries
or Affiliates, as applicable, that is not targeted at employees of such other
party or (ii) soliciting any terminated employee of such other party so long as
such former employee has been terminated from the employment with the Seller,
the Purchaser or any of their respective Subsidiaries or Affiliates, as
applicable.
7.08 Noncompete. During the period set forth in Schedule ‎7.08, the Seller shall
not, and shall cause its Affiliates not to, directly or indirectly, including
through merger, acquisition or similar transaction (a) market, manufacture,
sell, distribute, or otherwise commercialize any pharmaceutical product as a
monotherapy with the same indications and the same active pharmaceutical
ingredient as the Product as of the date hereof (“Competing Product”) anywhere
in the Territory, or (b) undertake the planning or organization of any activity
to market, manufacture, sell, distribute, or otherwise commercialize any
Competing Product or assist or cooperate in any way with any other Person to
market, manufacture, sell, distribute, or otherwise commercialize any Competing
Product, anywhere in the Territory; provided, however, that nothing herein shall
prevent the Seller and its Affiliates from, and the Seller and its Affiliates
shall have no liability to the Purchaser under this paragraph in connection
with, (i) acquiring (including by merger or consolidation) a Person or
substantially all of the assets of a Person engaged in the development,
marketing, manufacturing, selling, distribution, or commercialization of a
Competing Product, provided that such Person’s Competing Product represents less
than thirty percent (30%) of that Person’s total assets or gross sales; (ii)
continuing the operations of a Person or a business acquired pursuant to the
prior clause (i) in the ordinary course of such Person’s or assets’ business
consistent with their past practices; (iii) beneficially owning up to five
percent (5%) of the total equity interests outstanding of any Person engaged in
the development and/or commercialization of a Competing Product; (iv) issuing
equity to and/or accepting an investment from a Person directly or indirectly
engaged in the development, marketing, manufacturing, selling, distribution, or
commercialization of a Competing Product or (v) performing its obligations under
those
26

--------------------------------------------------------------------------------



arrangements set forth in this Agreement or the Ancillary Agreements; provided,
further, that upon the acquisition by a Person or group of Persons of at least a
majority of the business or assets of the Seller and its Subsidiaries, taken as
a whole, any product held as of the date of such acquisition by such Person or
group of Persons that would otherwise be a Competing Product hereunder shall be
excluded from the definition of Competing Product for purposes of this
paragraph.
7.09 Insurance. The coverage under all insurance policies related to the
Transferred Assets and the Business and arranged or maintained by Seller or its
Affiliates is only for the benefit of Seller and its Affiliates, and not for the
benefit of the Purchaser or the Business, and shall continue in force only for
the benefit of the Seller or any of its Affiliates following the Closing;
provided, however, the foregoing in no way limits or restricts Purchaser’s
rights or Seller’s obligations under ‎Article VIII. From and after the Closing
Date, the Purchaser shall arrange for its own insurance policies with respect to
the Transferred Assets and the Business, and Purchaser shall have no recourse or
rights to any coverage under any of the Seller’s or its Affiliates’ insurance
policies, including for any claims relating in any way to the Transferred Assets
or the Business. With respect to insurance policies related to the Transferred
Assets and the Business, Seller shall not (a) take any actions, other than file
bona fide claims, which would make a policy void or voidable or prejudice the
ability to effect equivalent insurance in the future, and (b) fail to maintain
its insurance coverage, pay premiums, and report claims to its insurance carrier
in a timely matter until the third (3rd) anniversary of the Closing Date.
7.10 Recalled Products.
(a)From and after the transfer of the Marketing Authorizations, each Party shall
notify the other as soon as practicable after it becomes aware of any
adulteration, misbranding, contamination of or other latent defect in (i) the
Product bearing Seller’s NDC Code sold prior to the Closing, or (ii) any
Saleable Inventory (each of the foregoing described in clauses (i) and (ii), a
“Relevant Product”). If a Governmental Entity issues a warning letter or
threatens or commences a Proceeding (including seeking an injunction) in
relation to, seizes, or requests or requires a recall of a Relevant Product,
Purchaser or Seller, as the case may be, shall immediately notify the other
Party of the action, seizure, request or requirement and provide to the other
Party a copy of any warning letter or notice given by the Governmental Entity.
If an action as described in the foregoing sentence requires response, Purchaser
will consult with the Seller prior to providing any information to or otherwise
communicating (whether in written or oral form) with the applicable Governmental
Entity with respect to the response, and incorporate the reasonable comments of
the Seller in connection with providing such information or response, and/or
determining the nature, content and scope of that response and will have sole
discretion of all procedures and steps in respect of that response, whether or
not the response is to be given by Purchaser or Seller, provided that such
procedures and steps are reasonable and in compliance with applicable Laws.
(b)From and after the transfer of the Marketing Authorizations, except as
otherwise provided in any Transferred Contract, Purchaser shall have the right,
in Purchaser’s sole discretion, to decide whether to undertake a recall of
Product voluntarily, and the nature, level and scope of, and all steps and
procedures with respect to, any such voluntary recall, subject to and in
compliance with applicable Laws;
27

--------------------------------------------------------------------------------



provided that Purchaser shall (i) notify the Seller immediately upon initiation
of the consideration of a recall that pertains to Relevant Product, (ii) consult
with Seller with respect to such recall that pertains to Relevant Product,
including the reasons for and the proposed nature, level and scope of the
proposed voluntary recall, prior to initiating, communicating or announcing such
recall. If Purchaser determines to recall a Relevant Product, then (A) Purchaser
shall take all reasonable steps to affect the recall, in compliance with
applicable Laws and (B) Purchaser and Seller shall use Commercially Reasonable
Efforts to mitigate the costs of such recall. Purchaser shall be responsible for
all costs and expenses (including any costs and expenses of Seller and its
Affiliates) with respect to any recalls of Product manufactured and sold after
Closing, or recalls of Relevant Product sold after Closing to the extent such
recall results from Purchaser’s adulteration, misbranding, contamination, damage
or mishandling of such Relevant Product after Closing. Seller shall be
responsible for all reasonable costs and expenses (including the reasonable
costs and expenses of Purchaser and its Affiliates) to the extent such recall
was of Relevant Product, unless such recall results from Purchaser’s
adulteration, misbranding, contamination, damage or mishandling of such Relevant
Product after Closing, subject to receipt of satisfactory evidence of Seller’s
costs and expenses and, if applicable, a summary report of the actions taken by
Purchaser in connection with such recall and their effectiveness, for Seller’s
books and records.
(c)If a Governmental Entity requires the recall of a Relevant Product, Purchaser
shall comply with any notice given by the Governmental Entity with respect to
such recall and notify the Seller as soon as practicable after receipt of such
notice. Purchaser shall be responsible for all reasonable costs and expenses
(including the reasonable costs and expenses of Seller and its Affiliates
required to be incurred by Seller and its Affiliates in order to comply with
such notice; provided that no such costs and expenses shall be incurred without
the prior consent of Purchaser) associated with such recall to the extent the
recall is of Product manufactured and sold after Closing, or a recall of
Relevant Product sold after Closing to the extent such recall results from
Purchaser’s adulteration, misbranding, contamination, damage or mishandling of
such Relevant Product after Closing. Seller shall be responsible for all
reasonable costs and expenses (including the reasonable costs and expenses of
Purchaser and its Affiliates required to be incurred by Buyer and its Affiliates
in order to comply with such notice) associated with such recall to the extent
the recall is of Relevant Product, unless such recall results from Purchaser’s
adulteration, misbranding, contamination, damage or mishandling of such Relevant
Product after Closing, subject to receipt of satisfactory evidence of Seller’s
costs and expenses and, if applicable, a summary report of the actions taken by
Purchaser in connection with such recall and their effectiveness, for Seller’s
books and records.
(d)Nothing in this Section ‎7.10 shall limit the Parties’ respective obligations
under the Transition Services Agreement.






28

--------------------------------------------------------------------------------



Article VIII.
INDEMNIFICATION

8.01 Indemnification by Seller. From and after the Closing, subject to the
limitations in this Article VIII:
(a)Seller shall indemnify and hold Purchaser and its officers, directors,
employees and Affiliates (together, the “Purchaser Indemnified Parties”)
harmless against any and all Indemnifiable Amounts incurred by any of the
Purchaser Indemnified Parties by reason of or to the extent arising out of:
(i)any misrepresentation, breach or inaccuracy of any representation or warranty
of Seller contained in this Agreement;
(ii)any Excluded Liabilities;
(iii)any Excluded Assets; and
(iv)the non-fulfillment of any agreement or covenant of Seller contained in this
Agreement.
8.02 Indemnification by Purchaser.
(a)From and after the Closing, subject to the limitations in this ‎Article VIII,
Seller and its respective officers, directors, employees and Affiliates (the
“Seller Indemnified Parties”) shall be entitled to be indemnified and held
harmless against any and all Indemnifiable Amounts incurred by such Seller
Indemnified Parties by reason of or to the extent arising out of:
(i) any misrepresentation, breach or inaccuracy of any representation or
warranty of Purchaser contained in this Agreement;
(ii) any Assumed Liabilities;
(iii) the use of any Transferred Assets after the Closing; and
(iv) the non-fulfillment of any agreement or covenant of Purchaser contained in
this Agreement.
8.03 Third Party Claims.
(a)Notwithstanding anything to the contrary contained herein, whenever a
Purchaser Indemnified Party or a Seller Indemnified Party seeking
indemnification under this ‎Article VIII (the “Indemnified Party”) shall learn
that a claim or demand has been asserted or threatened by a Third Party
(“Third-Party Claim”) as to which the Indemnified Party may seek indemnification
hereunder, the Indemnified Party shall promptly notify the party against whom
indemnification is sought (the “Indemnifying
29

--------------------------------------------------------------------------------



Party”) of such claim or demand and of the facts within the Indemnified Party’s
knowledge that relate thereto, setting forth in reasonable detail a description
of the matter, and, if known, the anticipated Indemnifiable Amounts; provided
that the failure to promptly notify the Indemnifying Party shall not release the
Indemnifying Party from any of its obligations under this ‎Article VIII, except
to the extent the Indemnifying Party is actually prejudiced by such failure or
delay. The Indemnifying Party shall have the right to conduct and control the
defense of any Third-Party Claim at its cost and expense through counsel
reasonably acceptable to the Indemnified Party, such acceptance not to be
unreasonably withheld, conditioned or delayed; provided that the Indemnified
Party may retain separate co-counsel at its sole cost and expense (other than
any fees and expenses of such separate counsel that are incurred prior to the
date the Indemnifying Party agrees to assume control of the defense, which,
provided that the Indemnified Party promptly notifies the Indemnifying Party of
such Third-Party Claim, shall be borne by the Indemnifying Party) and
participate in the defense of the Third-Party Claim. Notwithstanding the
foregoing, the Indemnifying Party shall not have the right to assume control of
the defense of any Third-Party Claim and shall pay the reasonable fees and
out-of-pocket expenses of counsel for such Indemnified Parties with respect to
such Third-Party Claim if: (i) the Indemnifying Party does not assume the
defense thereof promptly, but in any event, within thirty (30) days of receipt
of the Indemnified Party’s notice; (ii) the Third-Party Claim (A) seeks material
non-monetary, equitable or injunctive relief, (B) alleges violations of criminal
law, or (C) includes as the named parties in any such Third-Party Claim both an
Indemnified Party and an Indemnifying Party, and either a defense is available
to an Indemnified Party that is not available to an Indemnifying Party or
applicable ethical guidelines provide that, in either case, it would be
inappropriate to have the same counsel represent both parties, or (iii) the
insurer under the R&W Policy assumes the defense of such claim pursuant to the
R&W Policy. If the Indemnifying Party has assumed such defense as provided in
this Section ‎8.03‎(a), the Indemnifying Party will not be liable for any legal
expenses subsequently incurred by any Indemnified Party in connection with the
defense of such claim. If the Indemnifying Party does not assume the defense of
any Third-Party Claim in accordance with this Section ‎8.03‎(a), or is not
entitled to do so, the Indemnified Party may continue to defend such claim and
the Indemnifying Party may still participate in, but not control, the defense of
such Third-Party Claim at the Indemnifying Party’s sole cost and expense.
(b)Settlement.
(i) If the Indemnifying Party does not assume and conduct the defense of the
Third-Party Claim in accordance with Section ‎8.03‎(a), or is not entitled to do
so, the Indemnified Party shall not consent to the entry of any judgment or
enter into any settlement with respect to the Third-Party Claim without the
written consent of the Indemnifying Party (such consent not to be unreasonably
withheld, conditioned or delayed).
(ii) If the Indemnifying Party assumes and conducts the defense of the
Third-Party Claim in accordance with Section ‎8.03‎(a), the Indemnifying Party
shall not, without the written consent of the Indemnified Party (such consent
not to be
30

--------------------------------------------------------------------------------



unreasonably withheld, conditioned or delayed), consent to the entry of any
judgment or enter into any settlement with respect to the Third-Party Claim
that: (A) involves any action by the Indemnified Party other than the payment of
money (which, subject to Section ‎8.05, is paid in full by the Indemnifying
Party), (B) provides for non-monetary equitable or injunctive relief affecting
the Indemnified Party, or (C) does not grant an unconditional release of the
Indemnified Party from all liability with respect to such Third-Party Claim.
(iii) In any Third-Party Claim, the party responsible for the defense of such
claim shall, to the extent reasonably requested by the other party, keep such
other party informed as to the status of such claim, including all settlement
negotiations and offers. The Indemnified Party shall make available to the
Indemnifying Party and its representatives all books and records of the
Indemnified Party relating to such Third-Party Claim and shall cooperate with
the Indemnifying Party in the defense of the Third-Party Claim, including by
making available personnel as witnesses in connection with any action.
8.04 Survival. The representations and warranties in this Agreement and all
covenants and other agreements in this Agreement shall survive the Closing and
the consummation of the transactions contemplated by this Agreement in
accordance with their terms; provided, however, that the representations and
warranties set forth in this Agreement (other than the Seller Fundamental Reps
and Purchaser Fundamental Reps) shall only continue in effect until the twelve
(12) month anniversary of the Closing Date, at which time all representations
and warranties (other than the Seller Fundamental Reps and Purchaser Fundamental
Reps) shall expire. The Seller Fundamental Reps and Purchaser Fundamental Reps
shall survive until 60 (sixty) days after the applicable statute of limitations
or, if a statute of limitations does not apply with respect to such
representation and warranty, until the eight (8) year anniversary of the Closing
Date. Notwithstanding the foregoing, no representation, warranty, covenant or
agreement shall expire to the extent the Indemnified Party has provided to the
Indemnifying Party written notice of the Indemnified Party’s claim for
indemnification prior to the expiration of the applicable survival period set
forth above.
8.05 Limitations of Liability.
(a)Notwithstanding any other provision in this ‎Article VIII (i) Purchaser shall
be entitled to indemnification pursuant to Section ‎8.01(a)(i) only if and to
the extent that the aggregate of the Indemnifiable Amounts under Section
‎8.01(a)(i) exceed $200,000 (such amount, the “Threshold Amount”); except that
the foregoing Threshold Amount shall not apply to any misrepresentation, breach
or inaccuracy under the Seller Fundamental Reps or in cases of actual and
intentional fraud made with respect to this Agreement (other than any claim for
equitable fraud, promissory fraud, unfair dealings fraud or any torts based on
negligence or recklessness); (ii) Purchaser shall be entitled to be indemnified
under Section ‎8.01(a)(i) for the Indemnifiable Amounts exceeding the Threshold
Amount (or all Indemnifiable Amounts if the Threshold Amount is not applicable);
and (iii) the total aggregate liability of Seller under Section ‎8.01(a)(i)
shall not exceed $200,000 (the “Cap”), provided, however that the Cap shall not
apply to claims for indemnification under Section ‎8.01(a)(i) for: (x) actual
and intentional fraud
31

--------------------------------------------------------------------------------



made with respect to this Agreement (other than any claim for equitable fraud,
promissory fraud, unfair dealings fraud or any torts based on negligence or
recklessness), or (y) breaches of the Seller Fundamental Reps; provided,
further, that Seller’s indemnification obligation for claims arising under
Section ‎8.01(a)(i) for breaches of the Seller Fundamental Reps shall be limited
to the Base Consideration.
(b)Notwithstanding any other provision in this ‎Article VIII (i) the Seller
Indemnified Parties shall be entitled to indemnification pursuant to Section
‎8.02(a)(i) only if and to the extent that the aggregate of the Indemnifiable
Amounts under Section ‎8.02(a)(i) exceed the Threshold Amount; except that the
Threshold Amount shall not apply to any misrepresentation, breach or inaccuracy
under the Purchaser Fundamental Reps or in cases of actual and intentional fraud
made with respect to this Agreement (other than any claim for equitable fraud,
promissory fraud, unfair dealings fraud or any torts based on negligence or
recklessness); (ii) the Seller Indemnified Parties shall be entitled to be
indemnified under Section ‎8.02(a)(i) for the Indemnifiable Amounts exceeding
the Threshold Amount (or all Indemnifiable Amounts if the Threshold Amount is
not applicable); and (iii) the total aggregate liability of Purchaser under
Section ‎8.02(a)(i) shall not exceed $2,000,000, provided, however that such
limit shall not apply to claims for indemnification under Section 8.02(a)(i)
for: (x) actual and intentional fraud made with respect to this Agreement (other
than any claim for equitable fraud, promissory fraud, unfair dealings fraud or
any torts based on negligence or recklessness), or (y) breaches of the Purchaser
Fundamental Reps; provided, further that claims to the extent arising under
Section 8.02(a)(i) for breaches of the Purchaser Fundamental Reps shall be
limited to the Base Consideration.
(c)Notwithstanding the foregoing, the Indemnifiable Amounts shall be net of (i)
the amount of any insurance proceeds actually recovered pursuant to the R&W
Policy by the Indemnified Party (off-set by any increase in premium resulting
therefrom), and (ii) any indemnity or contribution amounts actually recovered by
such Indemnified Party for the applicable matter hereunder as follows: the
Purchaser Indemnified Party shall use commercially reasonable efforts to seek
recovery under the R&W Policy to the extent such Indemnifiable Amounts is
actually covered and collectible under the R&W Policy. In the event that
recovery is made under the R&W Policy by any Purchaser Indemnified Party with
respect to any Indemnifiable Amount for which any such Person has been
indemnified hereunder, then a refund equal to the aggregate amount of the
recovery shall be promptly delivered by Purchaser to Seller.
(d)Each Indemnifiable Party shall take commercially reasonable efforts to
mitigate Indemnifiable Amounts for which indemnification may be claimed by it
under this Agreement upon and after becoming aware of any event that could
reasonably be expected to give rise to any such Indemnifiable Amounts.
(e)Any Indemnifiable Amounts for which any Purchaser Indemnified Party is
entitled to indemnification under Section ‎8.01 shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
Indemnifiable Amounts
32

--------------------------------------------------------------------------------



constituting a breach of more than one representation, warranty, or covenant, or
Excluded Liability.
(f)Any Indemnifiable Amounts payable under this Article VIII shall be paid by
wire transfer to an account designated in writing by the applicable Indemnified
Party.
(g)Notwithstanding any other provision in this Article VIII, no Indemnified
Party shall make any claim for indemnification under this Agreement in respect
of any matter to the extent the Liabilities arising therefrom have been
satisfied as part of the dispute mechanisms described in Article III.
8.06 Purchaser Right to Set-Off. Purchaser shall have the right, but not the
obligation, to set off any Indemnifiable Amounts against other amounts owed to
Seller pursuant to this Agreement.
8.07 Exclusive Remedy. From and after the Closing Date, the indemnification
rights set forth in this Article VIII shall be the sole and exclusive right and
remedy of the Indemnified Parties for Indemnifiable Amounts, or other damages or
amounts which otherwise might be due under the indemnification provisions
contained in, and for any breach of any provision contained in, this Agreement,
or otherwise under or in connection with this Agreement and the transactions
contemplated hereby (including with respect to any and all claims in any way
relating hereto or arising out of or in connection herein); provided that the
foregoing shall not limit (i) any rights of Purchaser or Seller to assert claims
for actual and intentional fraud made with respect to this Agreement (other than
any claim for equitable fraud, promissory fraud, unfair dealings fraud or any
torts based on negligence or recklessness) against the Party alleged to have
acted fraudulently (but not against any other Person); (ii) the Purchaser
Indemnified Parties’ rights under the R&W Policy; (iii) any claims relating to
any of the Ancillary Agreements or the Confidentiality Agreement; or (iv) the
amounts payable under ‎Article III.
8.08 Tax Treatment. Any payments made to any party pursuant to this ‎Article
VIII shall constitute an adjustment of the purchase price for Tax purposes and
shall be treated as such by Purchaser and Seller on their Tax Returns to the
extent permitted by law.
8.09 Materiality Qualifiers. All materiality qualifications contained in the
representations and warranties of the Parties set forth in this Agreement
(however they may be phrased and including the term “Material Adverse Effect”)
shall be ignored and not taken into account for purposes of this Article VIII
for purposes of determining whether a breach of, or inaccuracy in, such
representation and warranty has occurred and if such breach or inaccuracy has
occurred, all such materiality qualifications shall be ignored and not given any
effect for purposes of determining the Indemnifiable Amounts arising out of or
relating to such breach of, or inaccuracy in, such representation and warranty
for purposes of this Article VIII; provided, however, in each event, that the
Indemnifiable Amounts pursuant to a breach of the Seller Fundamental Reps shall
not include any individual item where the losses relating thereto are less than
fifty thousand US dollars ($50,000).






33

--------------------------------------------------------------------------------



Article IX.
[RESERVED]

Article X.
ADDITIONAL COVENANTS

10.01 Provision Respecting Legal Representation.
(a)The Seller hereby informs the Purchaser that the Seller and its Subsidiaries
have retained Goodwin to act as its counsel in connection with the transactions
contemplated hereby and that Goodwin has not acted as counsel for any other
party hereto in connection with the transactions contemplated hereby and that
the Seller has the status of a client of Goodwin for conflict of interest or any
other purposes as a result thereof.
(b)The Purchaser and the Seller hereby agree that, in the event that a dispute
arises under this Agreement after the Closing between the Purchaser and/or its
Subsidiaries on the one hand, and the Seller or its Affiliates, on the other
hand, (an “Agreement Dispute”) Goodwin may represent the Seller and/or such
Affiliates in any Agreement Dispute even though the interests of the Seller
and/or such Affiliates may be directly adverse to the Purchaser or its
Subsidiaries, and even though Goodwin may have represented the Purchaser or its
Subsidiaries in a matter substantially related to such Agreement Dispute, or may
be handling other matters for the Purchaser or any of its Subsidiaries.
(c)The Purchaser further agrees that, in any Agreement Dispute, that all
communications in any form or format whatsoever between or among any of Goodwin
and/or Seller or its Affiliates, or any of their respective managers, directors,
officers employees or other representatives that relate in any way to the
negotiation, documentation and consummation of the transactions contemplated by
this Agreement or any dispute arising under this Agreement (collectively, the
“Deal Communications”), shall be deemed to be retained and owned collectively by
the Seller and its Affiliates, shall be controlled by the Seller on behalf of
the Seller and its Affiliates and shall not pass to or be claimed by the
Purchaser or any of its Affiliates. All Deal Communications that are
attorney–client privileged (the “Privileged Communications”) shall remain
privileged after the Closing and the expectation of client confidence related
thereto belongs solely to the Seller, shall be controlled by the Seller and,
except as expressly provided in Section ‎10.01(d), shall not pass to or be
claimed by the Purchaser or any of its Subsidiaries.
(d)The Purchaser and the Seller hereby agree that the protections afforded to
the Seller in Section ‎10.01(c) shall not be considered, and is not, a waiver by
the Purchaser or its Subsidiaries of any attorney-client privilege that they may
have over the Privileged Communications as against any Third Party other than
the Seller and its Affiliates (an “Unaffiliated Party”). In the event of a
dispute between the Purchaser and/
34

--------------------------------------------------------------------------------



or its Subsidiaries, on the one hand, and an Unaffiliated Party, on the other
hand (an “Unaffiliated Party Suit”), the Purchaser and its Subsidiaries may
assert the attorney-client privilege to prevent the disclosure of any Privileged
Communications to such Unaffiliated Party. Notwithstanding anything to the
contrary set forth in this Agreement, in the event that any of the Purchaser or
its Subsidiaries is required or requested by governmental order, other order or
request of a tribunal of competent jurisdiction, or by request or order of any
Governmental Entity, to produce, or otherwise to access or obtain a copy of, all
or a portion of a Privileged Communication, the Purchaser shall be entitled to
so produce, access or obtain such Privileged Communication, provided that, as
soon as reasonably practicable following such a request or order, the Purchaser
shall notify the Seller in writing so that the Seller can seek such remedy as
may be available to the Seller to prevent the production or disclosure of, or
access to, any of such Privileged Communications or maintain the confidentiality
of any of such Privileged Communications. Where the Seller seeks such a remedy
regarding such Privileged Communications in an Unaffiliated Party Suit, the
Purchaser agrees to reasonably assist the Seller in seeking such remedy.
(e)The Purchaser agrees that, in any Agreement Dispute, it will not, and that it
will cause its Subsidiaries to not, (i) seek to obtain such Privileged
Communications, whether by seeking a waiver of the attorney-client privilege or
through other means, or (ii) use or rely on any of the Privileged
Communications. The Privileged Communications may be used by the Seller and/or
any of its Closing Affiliates in connection with any Agreement Dispute.
10.02 Tax Matters.
(a)Cooperation on Tax Matters. The Purchaser and the Seller shall cooperate, as
and to the extent reasonably requested by the other party, in connection with
the preparation and filing of Tax Returns (including the Tax Allocation)
pursuant to this Agreement and any action, suit, demand or other proceeding with
respect to Taxes relating to the transaction pursuant to this Agreement.
(b)Tax Contests.
(i) After the Closing, the Purchaser shall, and shall cause its Subsidiaries to,
promptly notify the Seller in writing upon receipt of any written notice, or
becoming aware, of any audit, examination, or proceeding with respect to Taxes
that are Excluded Liabilities (a “Tax Claim”).
(ii) Seller shall have the right, directly or through its designated
representatives, to control the defense of any Tax Claim, including the
settlement thereof; provided that Seller may not settle a Tax Claim that would
reasonably be expected to have an adverse effect on Purchaser without
Purchaser’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed).


35

--------------------------------------------------------------------------------



Article XI.
DEFINITIONS

11.01 Definitions. For purposes hereof, the following terms when used herein
shall have the respective meanings set forth below:
“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with, such
particular Person, at any time during the period for which the determination of
affiliation is being made. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person whether
through the ownership of voting securities, contract or otherwise, and, in any
event, and without limitation of the previous sentence, any Person owning more
than fifty percent (50%) or more of the voting securities of another Person
shall be deemed to control that Person.
“Ancillary Agreements” means the Transition Services Agreement, the Transitional
Trademark License Agreement, and each certificate or other document to be
delivered by a party hereto at the Closing.
“Assumed Liabilities” means the Liabilities identified on Schedule ‎1.03;
provided that Assumed Liabilities shall not include any Liabilities arising
after the Closing Date as a result of or based upon the satisfaction and
discharge, or failure thereof, of liabilities and obligations of the Seller and
its Affiliates due prior to the Closing Date, and all such Liabilities shall
constitute Excluded Liabilities hereunder (for the avoidance of doubt, excluding
any Taxes imposed on the Business, Transferred Assets or Assumed Liabilities
arising in a taxable period (or portion thereof) beginning after the Closing
Date).
“Base Consideration” means Twenty Million United States Dollars ($20,000,000).
“Books and Records” mean copies of any books and records relating exclusively to
the Products in the Territory. For the avoidance of doubt, Books and Records do
not include the Regulatory Files or Regulatory Applications.
“Business” means the business of manufacturing, packaging, promoting, marketing,
selling, distributing and/or otherwise commercializing the Product in the
Territory by Seller or its Affiliates.
“Business Day” means any day other than a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in, Boston,
Massachusetts.
“Calendar Quarter” means each three (3) month period beginning on the first day
of January, April, July and October.
“cGMP” means the applicable regulatory requirements for the then-current good
manufacturing practices as are required by the Governmental Entities in the
Territory.
“Chargebacks” has the meaning set forth in the Transition Services Agreement.
36

--------------------------------------------------------------------------------



“Closing Cash Consideration” means (a) the Base Consideration, plus (b) the
Estimated Purchase Price Adjustment Amount.
“Commercially Reasonable Efforts” means, with respect to a Party’s obligations
under this Agreement with respect to the Product, those efforts and resources
that are consistent with the exercise of customary scientific and business
practices as applied to similarly situated companies in the pharmaceutical
industry for development, regulatory and commercialization activities conducted
with respect to products at a similar stage of development or commercialization
and having similar commercial potential, taking into account all relevant
factors, including relative safety and efficacy, product profile, the
proprietary position, the competitiveness of the marketplace and the market
potential of such products, the nature and extent of market exclusivity,
including patent coverage and regulatory data protection, price and
reimbursement status and other relevant scientific, technical and commercial
factors. Commercially Reasonable Efforts require that a Party: (a) promptly
assigns responsibility for each such obligations to specific employees or
consultants who are held accountable for progress and monitor such progress on
an ongoing basis, and (b) makes and implements decisions and allocates resources
designed to advance progress with respect to such objectives.
“Co-Pay Contracts” means (a) that certain Master Services Agreement by and
between Seller and PSKW, LLC d/b/a ConnectiveRx, dated as of July 1, 2017, as
amended by that certain Amendment No. 1, dated as of January 16, 2020, , and (b)
that certain Services Agreement by and between Seller and NDCHealth Corporation
d/b/a Relay Health, dated as of November 15, 2018,. For the avoidance of doubt,
the Co-Pay Contracts do not include related Statements of Work.
“Data Room” means the electronic data room containing documents and materials
relating to the Product, the Transferred Assets and Licensed IP hosted by
Datasite, access of which has been made available to the Purchaser prior to the
Closing Date.
“Domain Names” means any domain name registered with an internet domain name
registrar and the uniform resource locators associated therewith.
“Endoceutics Amendment” means an amendment to the Manufacturing and Supply
Agreement by and between Seller and Endoceutics, Inc., dated as of April 5,
2017, reasonably acceptable to Purchaser that permits Purchaser to purchase
Product directly from Fareva SA in the event Endoceutics Inc. is unable, for any
reason, to timely supply Product that conforms to the requirements of such
Manufacturing and Supply Agreement.
“Excluded Assets” means any assets, properties and rights of the Seller or any
of its Affiliates other than the Transferred Assets, including, without
limitation, the assets, rights and interests of Seller and its Affiliates set
forth or described on Schedule ‎1.02, which assets, rights and interests are not
to be transferred to the Purchaser hereunder.
“Excluded Liabilities” means all Liabilities relating to the Products and the
Transferred Assets other than the Assumed Liabilities or as provided in any of
the Ancillary Agreements, including, without limitation and solely for
illustrative purposes, the Liabilities set forth or described on Schedule ‎1.04.
37

--------------------------------------------------------------------------------



“Final Cash Consideration” means (a) the Base Consideration, plus (b) the Final
Purchase Price Adjustment Amount as finally determined pursuant to
Section ‎3.04.
“Final Purchase Price Adjustment Amount” means the amount of the Purchase Price
Adjustment Amount as finally determined pursuant to Section ‎3.04.
“GAAP” means United States generally accepted accounting principles,
consistently applied by the Seller, in effect at the date of the financial
statement to which it refers.
“Governmental Entity” means any (a) supranational, national, regional, state,
county, city, town, village, district or other jurisdiction; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any agency, branch,
department or instrumentality thereof, including any business, company,
enterprise or other entity owned or controlled, in whole or in part, by any
government and any court or other tribunal); (d) multinational organization; (e)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature; or (f) any arbitral authority; provided that any Governmental Entity
acting in its capacity as a contract counterparty shall not be a Governmental
Entity for the purposes of this Agreement.
“Healthcare Regulatory Laws” means Laws relating to healthcare regulatory
matters, including, but not limited to: (a) 42 U.S.C. §§ 1320a-7, 7a, and 7b,
which are commonly referred to as the “Federal Fraud Statutes;” (b) Title XVIII
of the Social Security Act (42 U.S.C. § 1395 et seq.), the “Medicare Laws;” (c)
42 U.S.C. § 263a, which is commonly referred to as the “Clinical Laboratory
Improvement Amendments of 1988” or “CLIA;” (d) 42 U.S.C. § 1395nn, which is
commonly referred to as the “Stark Statute;” (e) 31 U.S.C. §§ 3729-3733, which
is commonly referred to as the “Federal False Claims Act;” (f) 42 U.S.C.
§§ 1320d through 1320d-8 and 42 C.F.R. §§ 160, 162 and 164, which are commonly
referred to as the “Health Insurance Portability and Accountability Act of 1996”
or “HIPAA;” (g) any federal, state or local applicable Law that regulates either
the approval, clinical development, manufacturing, promotion or distribution of
products; (h) any state law regulating the interactions with health care
professionals and reporting thereof; or (i) any federal, state or local statute
or regulation relevant to false statements or claims including knowingly and
willfully making or causing to be made any false statement or representation of
a material fact for use in determining rights to any benefit, payment or
registration.
“Indemnifiable Amounts” means, in respect of any obligation of any Party to
indemnify any Person pursuant to the terms of this Agreement, any and all actual
monetary losses, damages, awards, judgments, settlement payments to the extent
incurred in accordance with ‎Article VIII, fines and other reasonable and
documented out-of-pocket costs, expenses and charges, including reasonable
attorneys’ fees.
“Intellectual Property” means any or all of the following in any jurisdiction in
the world: (a) copyrights, copyrightable works, and registrations and
applications for registration thereof; (b) trade names, trademarks, service
marks, and trade dress, and registrations and applications for registration
thereof, and all goodwill associated therewith; (c) patents and applications
therefor and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-
38

--------------------------------------------------------------------------------



in-part thereof; (d) internet uniform resource locators and Domain Names; (e)
rights in software, data, and databases; and (f) trade secrets, know-how, and
other confidential information.
“Inventory” means all inventory owned by the Seller and used exclusively in the
Business or held for sale exclusively to customers of the Business, including
the Products and active pharmaceutical ingredients, spare parts, raw materials,
containers, packaging and packaging supplies and work-in-process.
“Knowledge” means the actual knowledge of Kyle Haraldsen, Joseph Vittiglio,
Helen Milton and Anthony Casciano.
“Law” means any law, rule, regulations, judgment, injunction, order, ordinance,
statute, or decree issued, promulgated or enforced by any Governmental Entity.
“Licensed IP” means all Intellectual Property relating exclusively to the
Product that has been licensed in by Seller or its Affiliates from a Third
Party, including the Intellectual Property licensed to Seller pursuant to the
License Agreement by and between Seller and Endoceutics, Inc. dated as of
February 13, 2017 (the “License Agreement”), including the Intellectual Property
set forth on Annex F.
“Liens” means any encumbrance, hypothecation, infringement, lien, deed of trust,
mortgage, easement, encroachment, pledge, restriction, security interest,
option, title retention or other security arrangement, or any other adverse
right or interest, charge or claim of a similar nature in or on any asset,
property or property interest.
“Liabilities” means any and all debts, liabilities, assessments, expenses,
deficiencies, judgments, losses, damages, fines, penalties and obligations of
any nature, whether accrued or unaccrued, known or unknown, express or implied,
primary or secondary, direct or indirect, liquidated, disputed or undisputed,
absolute or contingent, matured or un-matured or determined or determinable and
whether due or to become due.
“Marketing Authorization” means the registrations, approvals, licenses,
Investigational New Drug Applications, New Drug Applications (pursuant to
Section 505 of the Act (21 U.S.C. Section 355) (or ANDA), Regulatory
Applications, including any supplements, amendments or modifications submitted
to or required by any Governmental Entity or any successor application or
procedure) or other Permits granted by a Governmental Entity, in each case, and
identified on Schedule ‎7.03 attached hereto.
“Material Adverse Effect” means any change, effect, event or condition that,
individually or in the aggregate, is, or would reasonably be expected to have or
result in a material adverse change in, or effect on, the assets, properties,
liabilities, financial condition or results of operations of the Business, taken
as a whole; provided, however, that none of the following shall be deemed in and
of itself, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Material Adverse Effect: (a) any change in economic conditions
generally or capital and financial markets generally, including changes in
interest or exchange rates or market volatility, (b) any change in the industry
in which the Business operates or in which the Products are used or
39

--------------------------------------------------------------------------------



distributed, including changes that directly or indirectly result in increased
operating costs or decrease in sales, (c) any change or proposed change in Laws
or GAAP, or the enforcement or interpretation thereof, after the date of this
Agreement, (d) any actions taken in order to comply with applicable Law,
contracts or agreements, (e) any failure by the Business to achieve any internal
or external earnings or other financial projections or forecasts (provided, that
this clause (e) shall not prevent a determination that any change or effect
underlying such failure to meet projections or forecasts has resulted in a
Material Adverse Effect (to the extent such change or effect is not otherwise
excluded from this definition of Material Adverse Effect)), (f) geographic and
political conditions in or affecting jurisdictions in which the Business
operates or the Products are sold, including hostilities, acts of war, sabotage,
terrorism, military actions or other material international or national calamity
or strife, or any escalation or worsening of any of the foregoing, (g) any
change resulting from the negotiation, execution, announcement or consummation
of the transactions contemplated by, or the performance of obligations under,
this Agreement or the Ancillary Agreements, including any such change relating
to the identity of, or facts and circumstances relating to, the Purchaser or any
actions or threats by employees, customers, suppliers, licensors, distribution
partners or other business partners, including those related to the Business or
the Product, (h) changes resulting directly or indirectly from any action taken
by the Purchaser or any of its Affiliates, financing sources, agents or other
representatives, (i) any change resulting directly or indirectly from any
earthquake, hurricane, tsunami, tornado, flood, mudslide, wild fire, epidemic,
pandemic, health or healthcare crisis or other similar disasters, acts of God,
weather conditions or other force majeure events in the U.S. or any other
country or region in the world, including the impacts of such events, including
on infrastructure, employees, travel, the markets and business generally, (j)
changes resulting directly or indirectly from any actions required to be taken
or omitted pursuant to this Agreement or the Ancillary Agreements or taken with
the Purchaser’s consent or waiver, or not taken because the Purchaser withheld,
delayed or conditioned its consent or waiver, (k) any matter set forth in the
Disclosure Schedules, (l) any labor strikes, reductions in force, labor
stoppages or loss of employees, (m) matters related to any Excluded Asset or
Excluded Liability or (n) any effect that is cured by Seller prior to the
termination of this Agreement or the consummation of the transactions
contemplated hereby; provided that, in the case of clauses (a), (b) and (c)
above, if such change, effect, event or condition disproportionately affects the
Business as compared to other businesses that operate in the industry and
geographies in which the Seller and the Business operate, then the
disproportionate aspect of such change, effect, event, occurrence, state of
facts or development may be taken into account in determining whether a Material
Adverse Effect has or will occur.
“MOU Product” means Product purchased by Seller pursuant to that certain
Memorandum of Understanding by and between Seller and Endoceutics, Inc., dated
as of December 16, 2019.
“Net Sales” means with respect to the Product, the gross amounts invoiced for
sales or other dispositions of the Product by or on behalf of Purchaser and its
Affiliates and sublicensees to Third Parties (other than sublicensees), less the
following deductions to the extent included in the gross invoiced sales price
for the Product or otherwise directly paid or incurred by Purchaser or its
Affiliates or sublicensees, as applicable, with respect to the sale or other
disposition of the Product:
40

--------------------------------------------------------------------------------



(a) normal and customary trade and quantity discounts actually allowed and
properly taken directly with respect to sales of the Product (provided that such
discounts are not applied disproportionately to the Product when compared to the
other products of Purchaser or its Affiliates or sublicensees, as applicable);
(b) credits or allowances given or made for rejection or return of previously
sold Product or for retroactive price reductions and billing errors;
(c) rebates and chargeback payments granted to managed health care
organizations, pharmacy benefit managers (or equivalents thereof), national,
state/provincial, local, and other governments, their agencies and purchasers
and reimbursers, or to trade customers;
(d) costs of freight, insurance, and other transportation charges directly
related to the distribution of the Product; and
(e) taxes, duties or other governmental charges (including any tax such as a
value added or similar tax, other than any taxes based on income) levied on or
measured by the billing amount for the Product, as adjusted for rebates and
refunds.
Such amounts shall be determined in accordance with GAAP, consistently applied.
In no event will any particular amount identified above be deducted more than
once in calculating Net Sales. Sales of the Product between any of Purchaser or
its Affiliates or sublicensees for resale shall be excluded from the computation
of Net Sales, but the subsequent resale of the Product to a Third Party shall be
included within the computation of Net Sales. Any free of charge disposal or use
of a Product for regulatory or marketing purposes, including sales for clinical
studies purposes or compassionate, named patient, charitable, humanitarian
program or similar use, will not be deemed a sale or disposition for calculating
Net Sales.
The Purchaser and its Affiliates and sublicensees shall not sell the Product in
combination with or as part of a bundle with other products, or offer packaged
arrangements to customers that include the Product, in such a manner as to
disproportionately discount the selling price of the Product as compared with
the weighted-average discount applied to the other products, as a percent of the
respective list prices (or if not available, a good faith estimate thereof) of
such products and the Product prior to applying the discount. All sales must be
for cash payment with no sales for other consideration than cash. “Patents”
means patents (as well as the relevant complementary protection certificates
where applicable) and patent applications (including any divisions,
continuations, continuations-in-part, provisional applications, reexamined
versions or reissues thereof) whether or not patents are issued on any such
applications.
“PDUFA Fees” means all user fees and other prescription drug program fees
payable to the FDA for the fiscal year ended September 30, 2020 that relate
exclusively to the Products (and not to any of Seller’s other products) under
the FDCA, as amended by the Prescription Drug User Fee Amendments of 2019, in
each case to the extent transferrable to a purchaser of the Products.
41

--------------------------------------------------------------------------------



“Permitted Liens” means (a) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings by the Seller and/or
its Subsidiaries; (b) mechanics’, carriers’, workers’, repairers’ and similar
statutory Liens arising or incurred in the ordinary course of business for
amounts which are not delinquent; (c) Liens arising under worker’s compensation,
unemployment insurance, social security, retirement and similar legislation; (d)
Liens on goods in transit incurred pursuant to documentary letters of credit;
(e) purchase money Liens and Liens securing rental payments under capital lease
arrangements; (f) other Liens arising in the ordinary course of business and not
incurred in connection with the borrowing of money; (g) non-exclusive licenses
of Intellectual Property; and (h) Liens that, individually or in the aggregate,
do not, and would not reasonably be expected to, materially detract from the
value of any of the Transferred Assets, properties, rights or assets of the
Business.
“Person” means a natural person, a partnership, a limited partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, any other entity or organization, or a Governmental
Entity or any department, agency or political subdivision thereof.
“Pre-Closing Accounts Payable” means accrued receipts and accounts payable
arising out of or relating to the operation or conduct of the Business prior to
the Closing Date.
“Pre-Closing Accounts Receivable” means all accounts receivable, notes
receivable and similar rights to receive payments of Seller or any of its
Affiliates existing on the Closing Date and arising out of the operation or
conduct of the Business prior to the Closing Date.
“Pre-Closing Tax Period” means any Tax period or portion thereof that is not a
Post-Closing Period.
“Post-Closing Tax Period” means any Tax period beginning on or after the Closing
Date. If a Tax period begins before the Closing Date and ends on or after the
Closing Date, then the portion of the taxable period that begins on the Closing
Date shall constitute a Post-Closing Period.
“Proceeding” means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity, excluding, in each case, routine administrative activities
with respect to obtaining, maintaining and renewing Marketing Authorizations and
licenses and permits required for manufacturing, storage and distribution of
Products, and prosecution, renewals and similar activities pertaining to
Intellectual Property before the United States Patent and Trademark Office, the
United States Copyright Office or any foreign counterpart of either of them.
“Product” means the pharmaceutical product identified on Annex A.
“Product Copyrights” mean all copyrights owned or controlled by Seller or its
Affiliates that are or have been used exclusively in the commercialization of
the Product, including (i) the
42

--------------------------------------------------------------------------------



Product Labels and Inserts, (ii) all copyrights, copyright registrations and
applications therefor and copyrightable works, (iii) all rights of authorship,
use, publication, reproduction, display, distribution, performance, preparation
of derivative works and transformation of such copyrightable works; (iv) all
copies, compilations and derivative works of such copyrightable works; (v) all
rights of ownership of copyrightable works; and (vi) all rights to register and
obtain renewals and extensions of copyright registrations, but excluding, in
each case of the foregoing clauses (i) through (vi), the portions thereof that
are labeled or branded with the Seller’s marks.
“Product Labels and Inserts” has the meaning set forth in the Transition
Services Agreement.
“Promotional Materials” means all advertising, marketing, sales, and promotional
materials used exclusively at any time by Seller, its Affiliates and their
respective licensees and distributors to commercialize the Product, including
in-design and editable files including all supporting fonts, artwork, and
layered files, artwork usage rights, and references for promotional claims, and
digital asset program files, but excluding, in each case, the portions thereof
that are labeled or branded with the Seller’s marks.
“Purchaser Fundamental Reps” means those representations and warranties
contained in the first sentence of Section ‎6.01 (Organization and
Organizational Power), Section ‎6.02 (Authorization), Section ‎6.04 (Brokerage)
and Section ‎6.05 (Solvency).
“Purchaser Portion of PDUFA Fees” means the dollar amount represented by the
following formula: the PDUFA Fees multiplied by a fraction, the numerator of
which is the number of days from the Closing Date through September 30, 2020 and
the denominator of which is 366.
“Purchase Price Adjustment Amount” means Saleable Inventory (as of 11:59 P.M.,
local time, on the day immediately prior to the Closing Date), calculated in a
manner and on a basis consistent with the procedures and principles set forth on
Exhibit A attached hereto.
“Rebates” has the meaning set forth in the Transition Services Agreement.
“Regulatory Applications” means copies of any and all applications (including
pending INDs and NDAs) filed with any Governmental Entity by or on behalf of
Seller or its Affiliates with respect to any of the Products for approval to
develop, test, manufacture, process, distribute, import, market, store, label,
package, promote, sell, or offer to sell the Products, and all supplements,
amendments and revisions thereto, whether approved or pending.
“Regulatory Files” means copies of all U.S. regulatory files with respect to
(a) Marketing Authorizations for the Products, (b) all adverse event reports and
other data, information and materials relating to adverse experiences and other
safety issues submitted to any Governmental Entity with respect to any of the
Products, (c) clinical information related to investigational studies and
sponsored studies within the Seller’s possession and control, and (d) all
material correspondence with any Governmental Entity relating to any of the
Products, including any safety reports or updates, complaint files and product
quality reviews.
43

--------------------------------------------------------------------------------



“RWI Payment” means One Hundred Twenty Six Thousand Two Hundred United States
Dollars ($126,200).
“Saleable Inventory” means Inventory identified in Annex H that (a) is in the
physical condition to be sold to customers in accordance with applicable Laws
and Seller’s internal inventory policies as of the date of this Agreement, (b)
has not been damaged, recalled and/or does not have a materially defective or
damaged label, package or case, and (c) has no less than twelve (12) months
shelf life remaining as of the Closing. “Saleable Inventory” excludes MOU
Product.
“Seller Fundamental Reps” means those representations and warranties contained
in the first sentence of Section ‎5.01 (Organization and Organizational Power),
Section ‎5.02 (Authorization), Section ‎5.06 (Title to Transferred Assets),
Section ‎5.07 (Tax Matters), and Section ‎5.13 (Brokerage).
“Shared Contract” means each agreement, contract, arrangement, commitment,
purchase order and other contract that relates to both (a) the Business or any
Transferred Assets and (b) one or more other businesses or products of Seller or
any of its Affiliates.
“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or any partnership, association or other
business entity of which a majority of the partnership or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such Person or one or more Subsidiaries of such Person or a combination
thereof. For purposes of this definition, a Person is deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person is allocated a majority of the gains or losses of such partnership,
association or other business entity or is or controls the managing director or
general partner of such partnership, association or other business entity.
“Tax” (including with correlative meaning the terms “Taxes” and “Taxable”) means
U.S. federal, state, local or non-U.S. taxes (including interest, penalties or
additions associated therewith), including income, alternative, minimum,
franchise, capital stock, profits, real property, personal property, tangible,
withholding, employment, payroll, social security, social contribution,
unemployment compensation, severances, disability, stamp, transfer,
registration, sales, use, excise, premium, ad valorem, gross receipts and
value-added taxes.
“Tax Returns” means any return, report, declaration, statement, information
return or other document (including schedules, attachments or any related or
supporting information and any amended returns) filed or required to be filed
with any Governmental Entity charged with the determination, assessment or
collection of any Tax or the administration of any Laws relating to any Tax.
44

--------------------------------------------------------------------------------



“Territory” means fifty (50) states of the United States of America and its
territories, commonwealths, possessions and associated states, including the
District of Columbia and the Commonwealth of Puerto Rico.
“Third Party” means any Person other than the Seller, the Purchaser or one of
their respective Affiliates.
“Trademarks” means, collectively, trademarks, service marks, trade names,
slogans, logos, trade dress or other similar source or origin identifiers
(whether statutory or common law, whether registered or unregistered), together
with all (a) registrations and applications for any of the foregoing, (b)
extensions or renewals thereof, (c) goodwill (if any) connected with use thereof
or symbolized thereby, (d) rights and privileges arising under applicable Law
with respect to any of the foregoing and (e) all rights corresponding thereto.
“Transfer Letters” means the letters to be filed with the FDA, substantially in
the form attached to this Agreement as Exhibit C-1 and Exhibit C-2,
respectively, to transfer the Marketing Authorizations for the Products from
Seller or its Affiliates to Purchaser in accordance with 21 C.F.R. § 314.72.
“Transfer Taxes” means any U.S., state, county, local, non-U.S. and other sales,
use, transfer, goods and services, value added, conveyance, documentary
transfer, stamp duty, recording or other similar Tax, fee or charge imposed on
or in connection with the transactions contemplated by or the instruments
executed under or in connection with this Agreement or the recording of any
sale, transfer, or assignment or property (or any interest therein) effected
pursuant to this Agreement.
“Transferred Assets” means the assets, rights and interests of Seller and its
Affiliates set forth or described on Schedule ‎1.01, which expressly exclude the
Excluded Assets.
“Transferred Contracts” means the agreements, contracts, licenses and purchase
orders identified on Annex B.
“Transferred Equipment” means the equipment identified on Annex G.
“Transferred IP” means (a) the Domain Names identified on Annex C, (b) the
Patents identified on Annex D, (c) the Trademarks identified on Annex E, and (d)
the Product Copyrights.
“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the date hereof, by and between Seller and Purchaser.
“Transitional Trademark License Agreement” means that certain Transitional
Trademark License Agreement, dated as of the date hereof, by and between Seller
and Purchaser.
“Website IP” means copies of the software and hardware specifications, to the
extent owned or controlled by the Seller, with respect to the Domain Names and
the content hosted thereon, including but not limited to, html code, css code,
javascript code and any other supporting code, sufficient to allow Purchaser
re-create and modify the Domain Names and the
45

--------------------------------------------------------------------------------



content hosted thereon, but excluding, in each case, the portions thereof that
are labeled or branded with the Seller’s marks and/or with respect to Excluded
Assets.
11.02 Rules of Construction and Other Definitional Provisions. For purposes of
this Agreement, unless the express context otherwise requires:
(a) the words “include,” “includes” and “including” will be deemed to be
followed by the words “without limitation”;
(b) the words “herein,” “hereof”, “hereby”, “hereto,” “hereunder,” and words of
similar import, will be construed to refer to this Agreement as a whole, as the
context requires, and not to any particular provision hereof;
(c) the phrase “ordinary course of business” means “ordinary course of business
consistent with past practice;”
(d) whenever this Agreement refers to a number of days or months without using a
term otherwise defined herein, such number refers to calendar days or months,
respectively;
(e) all references to “$” shall be deemed references to United States dollars;
(f) the word “shall” will be construed to have the same meaning and effect as
the word “will;”
(g) references herein to Articles, Sections, clauses, Exhibits and Schedules
refer, respectively, to the Articles, Sections and clauses of, and the Exhibits
and Schedules attached to, this Agreement;
(h) each reference to an agreement, instrument, plan or other document means
such agreement, instrument, plan or other document as amended, supplemented or
otherwise modified from time to time to the extent permitted by the provisions
thereof and by this Agreement;
(i) each reference to a law, rule or regulation, or article, section or other
division thereof, will be deemed to include the thencurrent amendments thereto
or any replacement or successor law, rule or regulation thereof;
(j) accounting terms which are not otherwise defined in this Agreement have the
meanings given to them under GAAP, and, to the extent that the definition of an
accounting term defined in this Agreement is inconsistent with the meaning of
such term under GAAP, the definition set forth in this Agreement will control;
(k) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term; and
46

--------------------------------------------------------------------------------



(l) this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.
11.03 References. The table of contents and the section and other headings and
subheadings contained in this Agreement and the Exhibits hereto are solely for
the purpose of reference, are not part of the agreement of the Parties, and
shall not in any way affect the meaning or interpretation of this Agreement or
any Exhibit hereto. Capitalized terms used in the Disclosure Schedules and not
otherwise defined therein have the meanings given to them in this Agreement.
11.04 Index of Defined Terms.

PagePageAffiliate36Healthcare Regulatory Laws38Agreement4Indemnifiable
Amounts38Agreement Dispute34Indemnified Party29Ancillary
Agreements36Indemnifying Party29Assumed Liabilities36Intellectual Property38Base
Consideration36Inventory39Books and Records36Knowledge39Business36Law39Business
Day36Liabilities39Business Transfer Documents5License Agreement39Calendar
Quarter36Licensed IP39Cap31Liens39cGMP36Marketing
Authorization39Chargebacks36Material Adverse Effect39Closing6Milestone
Payment7Closing Cash Consideration37MOU Product40Closing Date6Net
Sales40Commercially Reasonable Efforts36Non-Transferred Contracts15Competing
Product26Objections Statement9Co-Pay Contracts37OFAC19Data Room37Party,
Parties4Deal Communications34Patents41Disclosure Schedules12PDUFA Fees41Domain
Names37Permits18Endoceutics Amendment37Permitted Liens42Estimated Net Working
Capital Amount8Person42Estimated Saleable Inventory8Post-Closing Tax
Period42Excluded Assets37Pre-Closing Accounts Payable42Excluded
Liabilities37Pre-Closing Accounts Receivable42Federal Health Care
Programs19Pre-Closing Tax Period42

47

--------------------------------------------------------------------------------




Final Cash Consideration38Preliminary Statement8Final NWC Adjustment
Amount38Privileged Communications34Financial
Statements14Proceeding42GAAP38Product42Goodwin6Product Copyrights42Governmental
Entity38Product Labels and Inserts43Promotional Materials43Tax
Allocation13Purchase Price Adjustment Amount43Tax Claim35Purchaser4Tax
Returns44Purchaser Fundamental Reps43Territory45Purchaser Indemnified
Parties29Third Party45Purchaser Portion of PDUFA Fees43Third-Party
Claim29Quarterly Reports7Threshold Amount31R&W
Policy6Trademarks45Rebates43Transfer Letters45Regulatory Applications43Transfer
Taxes45Regulatory Files43Transferred Assets45Relevant Product27Transferred
Contracts45Saleable Inventory44Transferred Equipment45Schedule12Transferred
IP45Seller4Transition Services Agreement20, 45Seller Fundamental
Reps44Transitional Trademark License Agreement45Seller Indemnified
Parties29Unaffiliated Party34Shared Contract43Unaffiliated Party
Suit35Subsidiary43Valuation Firm9Tax44Website IP45










ARTICLE XII
MISCELLANEOUS
12.01 Representations, Warranties, Covenants and Agreements. The Purchaser
acknowledges and agrees that it has conducted to its satisfaction an independent
investigation and verification into and concerning the Transferred Assets and
the Business, that the Purchaser has been provided sufficient access to such
information, documents and other materials relating to the Transferred Assets
and the Business, and, in making its determination to proceed with the
transactions contemplated by this Agreement, the Purchaser has relied solely and
exclusively on the representations and warranties of the Seller expressly and
specifically set forth in ‎Article V, as qualified by the Disclosure Schedules.
Such representations and warranties by the Seller constitute the sole and
exclusive representations and warranties of the Seller to the Purchaser in
connection with the transactions contemplated hereby, and
48

--------------------------------------------------------------------------------



the Purchaser understands, acknowledges and agrees that all other
representations and warranties of any kind or nature expressed or implied are
specifically disclaimed by the Seller. The Purchaser expressly disclaims
reliance on any omissions of any representations and warranties of the Seller in
‎Article V. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NONE OF THE SELLER
OR ITS AFFILIATES MAKES OR PROVIDES, AND THE PURCHASER HEREBY WAIVES, ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE QUALITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO SAMPLES, OR
CONDITION OF THE TRANSFERRED ASSETS. In connection with the Purchaser’s
investigation of the Transferred Assets, the Purchaser has received certain
projections, including projected statements of operating revenues and income
from operation of the Business and certain business plan information. The
Purchaser acknowledges that there are uncertainties inherent in attempting to
make such estimates, projections, budgets, pipeline reports and other forecasts
and plans, that the Purchaser is familiar with such uncertainties and that the
Purchaser is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all estimates, projections, budgets, pipeline reports
and other forecasts and plans so furnished to it, including the reasonableness
of the assumptions underlying such estimates, projections, budgets, pipeline
reports and other forecasts and plans. Accordingly, the Purchaser hereby
acknowledges that the Seller is not making any representation or warranty with
respect to such estimates, projections, budgets, pipeline reports and other
forecasts and plans, including the reasonableness of the assumptions underlying
such estimates, projections, budgets, pipeline reports, forecasts and plans, and
that the Purchaser has not relied on any such estimates, projections, budgets,
pipeline reports or other forecasts or plans. The Purchaser further agrees that
(a) neither the Seller nor any other Person will have or be subject to any
liability to the Purchaser or any other Person resulting from the distribution
to the Purchaser, or the Purchaser’s use of, any such information, including any
information, document or material made available to the Purchaser in certain
data rooms, management presentations, the confidential information memorandum,
or any other form in expectation of the transactions contemplated by this
Agreement, including liability related to the completeness or accuracy of any
such information, and (b) the Purchaser has not relied on any such information.
Notwithstanding anything contained herein to the contrary, nothing in this
Section ‎12.01 shall limit (i) any Person’s remedies in the event of actual and
intentional fraud made with respect to this Agreement (other than any claim for
equitable fraud, promissory fraud, unfair dealings fraud or any torts based on
negligence or recklessness) against the Person who committed such fraud, or (ii)
any Person’s liability in the event of actual and intentional fraud committed by
such Person with respect to this Agreement (other than any claim for equitable
fraud, promissory fraud, unfair dealings fraud or any torts based on negligence
or recklessness).
12.02 Press Releases and Communications. No press release or public
announcement, written or oral, related to this Agreement, the transactions
contemplated herein or to the existence of any arrangement between the Parties,
shall be issued or made by any Party (or any Affiliate of a Party) without the
joint approval of the Purchaser and the Seller (which approval shall not be
unreasonably withheld), unless required by Law or the listing requirements of
the Nasdaq (on the reasonable advice of counsel) in which case the Purchaser and
the Seller shall have the right to review such press release, announcement or
communication prior to issuance, distribution or publication to the extent
reasonably practicable. For the avoidance of doubt, the Parties acknowledge and
agree that the Seller and its Affiliates may provide general information about
the subject matter of this Agreement in connection with their fund raising,
marketing, informational or reporting activities. Notwithstanding anything
contained herein to the contrary, unless required by Law or the listing
requirements of the Nasdaq (on
49

--------------------------------------------------------------------------------



the reasonable advice of counsel), the Purchaser shall not use the name or mark
of any Affiliates of the Seller, or any abbreviation, variation or derivative
thereof, in any press release, public announcement or similar public document or
communication relating to the transactions contemplated by this Agreement
without the express written consent of the Seller. If either party, based on the
advice of its counsel, determines that this Agreement, or any of the Ancillary
Agreements, must be publicly filed with a Governmental Entity, then such party,
prior to making any such filing, shall provide the other party and its counsel
with a redacted version of this Agreement (and any other Ancillary Agreement)
which it intends to file, and will give due consideration to any comments
provided by the other party or its counsel and use commercially reasonable
efforts to ensure the confidential treatment by such Governmental Entity of
those sections specified by the other party or its counsel.
12.03 Expenses. Except as otherwise expressly provided herein, all costs, fees
and expenses incurred in connection with the negotiation of this Agreement, the
Ancillary Agreements, the performance of the obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby, whether or not consummated, shall be paid by the Party incurring such
cost or expense.
12.04 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via facsimile machine to the number set out below if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), (c) the day following the day
(except if not a Business Day then the next Business Day) on which the same has
been delivered prepaid to a reputable national overnight air courier service or
(d) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid. Notices, demands and
communications, in each case to the respective parties, shall be sent to the
applicable address set forth below, unless another address has been previously
specified in writing:
Notices to the Purchaser:
Millicent Pharma Ltd,
Block 4 Floor 2, Quayside Business Park,
Mill Street, Dundalk,
County Louth,
A91 KA9R
Ireland
Attention: Chief Executive Officer


with copies (which shall not constitute notice) to:
Hutchison PLLC
3110 Edwards Mill Rd., Suite 300
Raleigh, NC 27612
Attention: Dan O’Korn
Facsimile: (919) 859-1841


Notices to the Seller:
50

--------------------------------------------------------------------------------



AMAG Pharmaceuticals, Inc.
1100 Winter Street
Waltham, Massachusetts 02451
Attention: Joseph Vittiglio & Ted Myles
Facsimile: (617) 812-1659


with copies (which shall not constitute notice) to:
Goodwin Procter LLP
100 Northern Ave
Boston, Massachusetts 02110
Attention: Stuart Cable, Jacqueline Mercier & Robert Crawford Facsimile: (617)
523-1231


Or to such other address with respect to a party as such party notifies the
other in writing as above provided.
12.05 Successors and Assigns. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties and their
respective heirs, successors and permitted assigns; provided that neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned or delegated by (a) the Purchaser without the prior written consent of
the Seller, or (b) the Seller without the prior written consent of the
Purchaser. Notwithstanding the foregoing, the Purchaser may assign (without
relieving it of its obligations under) this Agreement in whole or in part to any
of its Subsidiaries or Affiliates. For the avoidance of doubt, any permitted
assignment to an Affiliate shall be deemed null and void as of the time of the
assignment if, following such assignment, such Affiliate ceases to be an
Affiliate of the assigning Party. Any attempted assignment or transfer in
violation of this Section ‎12.05 shall be null and void.
12.06 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision, including any phrase, sentence, clause, section or
subsection, of this Agreement is determined by a court of competent jurisdiction
to be invalid, inoperative or unenforceable for any reason, such provision shall
be modified or eliminated to the minimum extent necessary to achieve, to the
extent possible, the purpose of such provision, and the Agreement shall
otherwise remain in full force and effect and enforceable; provided that such
modification or elimination does not affect the economic or legal substance of
this Agreement or transactions contemplated by this Agreement in a manner
adverse to any party hereto.
12.07 Construction. The language used in this Agreement shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction shall be applied against any Person. The Disclosure
Schedules have been arranged for purposes of convenience in separately titled
sections; however, each section of the Disclosure Schedules shall be deemed to
incorporate by reference all information disclosed in any other section of the
Disclosure Schedules to the extent its relevance is reasonably apparent on its
face. Any information set forth in any Schedule or incorporated in any
Section of the Agreement shall, to the extent its relevance is reasonably
apparent on its face, be considered to have been set forth in each other
Schedule and shall be deemed to modify the representations and warranties in
‎Article V of this Agreement whether or not such representations and
51

--------------------------------------------------------------------------------



warranties refer to such Schedule or any Schedule; provided that the disclosures
and information in the Schedules shall not constitute a representation or
warranty and shall not expand any representation or warranty in Article V. The
specification of any dollar amount or the inclusion of any item in the
representations and warranties contained in this Agreement or the Disclosure
Schedules or Exhibits is not intended to imply that the amounts, or higher or
lower amounts, or the items so included, or other items, are or are not required
to be disclosed (including whether such amounts or items are required to be
disclosed as material or threatened) or are within or outside of the ordinary
course of business. The information contained in this Agreement and in the
Disclosure Schedules and Exhibits hereto is disclosed solely for purposes of
this Agreement, and no information contained herein or therein shall be deemed
to be an admission by any party hereto to any Third Party of any matter
whatsoever (including any violation of Law or breach of contract). For purposes
of this Agreement, if the Seller or a Person acting on its behalf posts a
document to the Data Room, such document shall be deemed to have been
“delivered,” “furnished” or “made available” (or any phrase of similar import)
to the Purchaser by the Seller.
12.08 Amendment and Waiver. Any provision of this Agreement or the Disclosure
Schedules or Exhibits hereto may be amended or waived only in a writing signed
by the Purchaser and the Seller.
12.09 Entire Agreement. This Agreement (including the Exhibits, Annexes and
Schedules hereto), the Ancillary Agreements (when executed and delivered) and
the Confidentiality Agreement constitute the entire agreement and supersede all
prior agreements, understandings and representations, both written and oral,
between the parties with respect to the subject matter hereof. In the event of
any conflict between this Agreement and any agreement entered into in connection
herewith, including any Ancillary Agreement, the provisions of this Agreement
will control. The parties agree that no Ancillary Agreement is intended or will
be construed in any way, to enhance, decrease or otherwise modify any of the
rights or obligations of the Purchaser, the Seller or any of their respective
Affiliates from those contained in this Agreement.
12.10 Third-Party Beneficiaries. Except as otherwise expressly provided herein,
nothing expressed or referred to in this Agreement will be construed to give any
Person other than the Parties any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.
12.11 Purchaser Deliveries. The Purchaser agrees and acknowledges that all
documents or other items delivered or made available to the Purchaser’s
Representatives shall be deemed to be delivered or made available, as the case
may be, to the Purchaser for all purposes hereunder.
12.12 Delivery by Electronic Transmission. This Agreement and any signed
agreement entered into in connection herewith or contemplated hereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .jpeg or similar attachment to
electronic mail, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person. At the request of
any party hereto or to any such contract, each other party hereto or thereto
shall re–execute original forms thereof and deliver them to all other parties.
No party hereto or to any such contract shall raise the use of a facsimile
machine or by .pdf, .tif, .gif, .jpeg or similar attachment to electronic mail
to deliver a signature or the fact that any signature or contract was
transmitted or communicated through the use of facsimile machine or by .pdf,
.tif, .gif, .jpeg or similar attachment to
52

--------------------------------------------------------------------------------



electronic mail as a defense to the formation of a contract and each such party
forever waives any such defense.
12.13 Counterparts; Effectiveness. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. This Agreement shall become
effective when each party shall have received a counterpart hereof signed by all
of the other parties. Until and unless each party has received a counterpart
hereof signed by the other party, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).
12.14 Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement and the Exhibits
and Schedules hereto shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware. Neither this Agreement nor any
right or obligation of any of the parties under this Agreement shall be governed
by the U.N. Convention on Contracts for the International Sale of Goods, and the
parties to this Agreement expressly waive or disclaim, as the case may be, any
right or obligation they may have under this Agreement pursuant to the U.N.
Convention on Contracts for the International Sale of Goods.
12.15 Jurisdiction. Except as otherwise expressly provided in this Agreement,
any Proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
District of Delaware, the Delaware Court of Chancery of the State of Delaware or
any other court of the State of Delaware, and each of the Parties hereby
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such Proceeding and irrevocably waives, to
the fullest extent permitted by Law, any objection which it may now or hereafter
have to the laying of the venue of any such Proceeding in any such court or that
any such Proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such Proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section ‎12.04 shall be deemed effective service of
process on such party.
12.16 Waiver of Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS AMONG THE
PARTIES IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
53

--------------------------------------------------------------------------------



12.17 Non-Recourse. Except as expressly set forth herein, this Agreement may
only be enforced against, and any claim or cause of action based upon, arising
out of or related to this Agreement may only be brought against, the Persons
that are expressly named as parties to this Agreement. Except to the extent
named as a party to this Agreement, and then only to the extent of the specific
obligations of such parties set forth in this Agreement, no past, present or
future shareholder, member, partner, manager, director, officer, employee,
Affiliate, agent or representative of any party to this Agreement or successor
or assignee of any of the foregoing will have any liability (whether in
contract, tort, equity or otherwise) for any of the representations, warranties,
covenants, agreements or other obligations or liabilities of any of the parties
to this Agreement or for any claim based upon, arising out of or related to this
Agreement. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, NOTHING IN
THIS SECTION ‎12.17 SHALL LIMIT (I) ANY PERSON’S REMEDIES IN THE EVENT OF ACTUAL
AND INTENTIONAL FRAUD MADE WITH RESPECT TO THIS AGREEMENT (OTHER THAN ANY CLAIM
FOR EQUITABLE FRAUD, PROMISSORY FRAUD, UNFAIR DEALINGS FRAUD OR ANY TORTS BASED
ON NEGLIGENCE OR RECKLESSNESS) AGAINST THE PERSON WHO COMMITTED SUCH FRAUD, OR
(II) ANY PERSON’S LIABILITY IN THE EVENT OF ACTUAL AND INTENTIONAL FRAUD
COMMITTED BY SUCH PERSON WITH RESPECT TO THIS AGREEMENT (OTHER THAN ANY CLAIM
FOR EQUITABLE FRAUD, PROMISSORY FRAUD, UNFAIR DEALINGS FRAUD OR ANY TORTS BASED
ON NEGLIGENCE OR RECKLESSNESS).
12.18 Specific Performance. Each of the Parties acknowledges that the rights of
each party to consummate the transactions contemplated hereby are unique and
recognizes and affirms that in the event of a breach of this Agreement by any
party, money damages may be inadequate, and the non-breaching party may have no
adequate remedy at law. Accordingly, the parties agree that such non breaching
party shall have the right, in addition to any other rights and remedies
existing in their favor at law or in equity, to enforce their rights and the
other party’s obligations hereunder not only by an action or actions for damages
but also by an action or actions for specific performance, injunctive and/or
other equitable relief (without posting of bond or other security.
12.19 Time is of the Essence. The parties hereby expressly acknowledge and agree
that time is of the essence for each and every provision of this Agreement.
[SIGNATURE PAGE FOLLOWS]




54


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement on the date first above written.
The Purchaser:
MILLICENT PHARMA LIMITED




By: /s/ Claire Gilligan 
Name: Claire GilliganTitle: Director
The Seller:
AMAG PHARMACEUTICALS, INC.




By: /s/ Scott D. Myers 
Name: Scott D. MyersTitle: President and Chief Executive Officer

[Signature Page to Asset Purchase Agreement]